Exhibit 10.4

 

Execution Copy

 

SECOND AMENDED AND RESTATED

US PLEDGE AGREEMENT

 

 

among

 

 

RESOLUTION PERFORMANCE PRODUCTS INC.,

RESOLUTION PERFORMANCE PRODUCTS LLC,

RPP CAPITAL CORPORATION,

 

VARIOUS SUBSIDIARIES OF RESOLUTION

PERFORMANCE PRODUCTS INC.

 

 

and

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Collateral Agent

 

--------------------------------------------------------------------------------

 

Dated as of November 14, 2000

 

Amended and Restated as of April 9, 2003

Amended as of December 22, 2003

 

and

 

Amended and Restated as of the Second Restatement Effective Date

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Annex A

 

Schedule of Legal Names, Type of Organization, Jurisdiction of Organization,
Location and Organizational Identification Numbers

 

 

 

 

 

Annex B

 

List of Subsidiaries

 

 

 

 

 

Annex C

 

List of Stock

 

 

 

 

 

Annex D

 

List of Notes

 

 

 

 

 

Annex E

 

List of Limited Liability Company Interests

 

 

 

 

 

Annex F

 

List of Partnership Interests

 

 

 

 

 

Annex G

 

Agreement Regarding Uncertificated Securities, Limited Liability Company
Interests and Partnership Interests

 

 

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED

US PLEDGE AGREEMENT

 

SECOND AMENDED AND RESTATED US PLEDGE AGREEMENT, dated as of November 14, 2000
and amended and restated as of April 9, 2003, as further amended as of December
22, 2003, and as further amended and restated as of the Second Restatement
Effective Date (as defined below) (as so amended and restated and as the same
may be further modified, supplemented or amended from time to time, the “US
Pledge Agreement” or “this Agreement”), among each of the undersigned pledgors
(each, a “Pledgor” and, together with each other entity which becomes a party
hereto pursuant to Section 25 hereof, collectively, the “Pledgors”), GENERAL
ELECTRIC CAPITAL CORPORATION, as Collateral Agent (together with any successor
collateral agent, the “Pledgee”), as successor collateral agent to MORGAN
STANLEY & CO., INCORPORATED (the “Original Pledgee”), for the benefit of the
Secured Creditors (as defined below), and agreed to by DEUTSCHE BANK TRUST
COMPANY AMERICAS, as trustee (together with any successor trustee, the “Senior
Secured Notes Trustee”) for the benefit of the holders from time to time of the
Senior Secured Notes (as defined below), and THE BANK OF NEW YORK, as trustee
(together with any successor trustee, the “Additional Senior Secured Notes
Trustee”) for the benefit of the holders from time to time of the Additional
Senior Secured Notes (as defined below). Except as otherwise defined herein, all
capitalized terms used herein and defined in the Bank Credit Agreement (as
defined below) shall be used herein as therein defined (or, at any time on or
after the first date when all Bank Credit Document Obligations (as defined
below) shall have been repaid in full and all Letters of Credit and the
Commitments under (and as defined in) the Bank Credit Agreement, in each case,
have been terminated and thereafter for so long as no Bank Credit Agreement is
in effect, the Bank Credit Agreement as in effect on such date immediately prior
to such repayment and termination).

 

W I T N E S S E T H:

 

WHEREAS, Resolution Performance Products Inc. (“Holdings”), Resolution
Performance Products LLC (“RPP USA”), RPP Capital Corporation (“US Finance
Corp.” and, together with “RPP USA”, the “Original US Borrowers” and each, an
“Original US Borrower”), Resolution Europe B.V. (formerly known as Resolution
Nederland B.V.) (the “Original Dutch Borrower”), the lenders from time to time
party thereto (the “Original Lenders”), Salomon Smith Barney Inc., as
Syndication Agent, JPMorgan Chase Bank (formerly known as Morgan Guaranty Trust
Company of New York), as Documentation Agent, and Morgan Stanley Senior Funding,
Inc., as Lead Arranger, sole Book Manager and Administrative Agent (in such
capacity, the “Original Agent”), have entered into a Credit Agreement, dated as
of November 14, 2000 (as amended, modified or supplemented through, but not
including, the date hereof, the “Original Bank Credit Agreement”), providing for
the making of Loans (as defined in the Original Bank Credit Agreement) to the
Original US Borrowers and the Dutch Borrower and the issuance of, and
participation in, Letters of Credit (as defined in the Original Bank Credit
Agreement) for the account of the Original US Borrowers as contemplated therein
(the Original Lenders, the Original Agent, each Letter of Credit Issuer (as
defined in the Original Bank Credit Agreement) and the Original Pledgee are
herein called the “Original Bank Lender Creditors”);

 

WHEREAS, Holdings, RPP USA and certain other entities from time to time
designated as US Borrowers thereunder (the “US Borrowers”), US Finance Corp.,
Resolution

 

--------------------------------------------------------------------------------


 

Europe B.V. and certain other entities from time to time designated as
Netherlands Borrowers thereunder (the “Netherlands Borrowers”), the other Credit
Parties thereto, the financial institutions from time to time party thereto as
US Lenders (the “US Lenders”), General Electric Capital Corporation, as US L/C
Issuer, as Collateral Agent, as a US Lender, and as US Agent (in such capacity,
together with any successor agent, the “US Agent”), the financial institutions
from time to time party thereto as Netherlands Lenders and GE Leveraged Loans
Limited, as Netherlands L/C Issuer, as Netherlands Security Trustee, as a
Netherlands Lender and as Netherlands Agent, have entered into a Credit
Agreement, dated as of January 24, 2005 (as amended, modified, extended,
renewed, replaced, restated, supplemented or refinanced from time to time, and
including any agreement extending the maturity of, or refinancing or
restructuring (including, but not limited to, the inclusion of additional
borrowers or guarantors thereunder or any increase in the amount borrowed
thereunder) all or any portion of the indebtedness under such agreement or any
successor agreement, whether or not with the same agent, trustee,
representative, lenders, holders or group of lenders or holders (the “Bank
Credit Agreement”), providing for the refinancing in full of the Original Bank
Credit Agreement and the making of US Revolving Credit Advances and US Swing
Line Advances (collectively “US Loans”) to the US Borrowers and the issuance of,
and participation in, US Letters of Credit for the account of the US Borrowers
as contemplated therein (the US Lenders, the US Agent, each US L/C Issuer and
the Pledgee are herein called the “Bank Lender Creditors”);

 

WHEREAS, pursuant to a notice of resignation, dated January 24, 2005 (the
“Resignation”), the Original Pledgee has given notice of its resignation as
Collateral Agent pursuant to Section 8(b) of Annex N to the Security Agreement
(as defined below), such resignation to be effective as of the Second
Restatement Effective Date;

 

WHEREAS, the Original US Borrowers and the Additional Senior Secured Notes
Trustee have entered into an Indenture, dated as of December 22, 2003 (as
amended, modified, extended, renewed, replaced, restated, supplemented or
refinanced from time to time, and including any agreement extending the maturity
of, or refinancing or restructuring (including, but not limited to, the
inclusion of additional borrowers or guarantors thereunder or any increase in
the amount borrowed thereunder) all or any portion of the indebtedness under
such Indenture or any successor agreement whether or not with the same trustee,
representative, agent, lenders, holders or group of lenders or holders, the
“Note Credit Agreement” and, together with the Bank Credit Agreement,
collectively, the “Credit Agreement”), providing for (i) the issuance by the
Original US Borrowers of their 8% Senior Secured Notes due December 15, 2009
(the “Additional Senior Secured Notes”) to the holders thereof from time to time
(such holders, the “Additional Senior Secured Noteholders” and, together with
the Additional Senior Secured Notes Trustee, the “Note Lender Creditors”, and
the Note Lender Creditors and the Bank Lender Creditors are collectively the
“Lender Creditors”) and (ii) the guaranty by any future US Credit Party that is
a Subsidiary Guarantor of the Original US Borrowers’ obligations under the Note
Credit Agreement and the Additional Senior Secured Notes (each such guaranty,
together with the Note Credit Agreement and the Additional Senior Secured Notes,
are herein called the “Note Credit Documents”);

 

WHEREAS, a portion of the proceeds from the issuance of the Additional Senior
Secured Notes were applied to repay in full all remaining outstanding Term Loans
(as defined in the Original Bank Credit Agreement) under the Original Bank
Credit Agreement and such

 

2

--------------------------------------------------------------------------------


 

issuance was otherwise permitted by the Original Bank Credit Agreement and the
Senior Secured Note Indenture (as defined below), and, accordingly for the
avoidance of doubt, the Note Credit Agreement constitutes a part of the “Credit
Agreement” and “First Lien Obligations” for the purposes of (and as defined in)
this Agreement (until such time, if any, as the indebtedness under the Note
Credit Agreement is reclassified in accordance with the terms thereof) but does
not constitute a part of the Bank Credit Agreement for the purposes of this
Agreement;

 

WHEREAS, each US Borrower or another Pledgor has entered into, and may at any
time and from time to time after the date hereof enter into or guaranty the
obligations of one or more other Pledgors or Subsidiaries thereof under, one or
more Hedge Agreements with one or more Bank Lender Creditors or any affiliate
thereof (each such Bank Lender Creditor or affiliate, even if the respective
Bank Lender Creditor subsequently ceases to be a Lender under the Bank Credit
Agreement for any reason, together with such Bank Lender Creditor’s or
affiliate’s successors and assigns, if any, collectively, the “Other Creditors”
and, together with the Bank Lender Creditors and the Note Lender Creditors, the
“First Lien Creditors”);

 

WHEREAS, the Original US Borrowers and the Senior Secured Notes Trustee have
entered into an Indenture, dated as of April 9, 2003 (as amended, modified or
supplemented from time to time, the “Senior Secured Note Indenture”), providing
for (i) the issuance by the Original US Borrowers of their 9-1/2% Senior Second
Secured Notes due April 15, 2010 (the “Senior Secured Notes”) to the holders
thereof from time to time (the “Senior Secured Noteholders” and, together with
the Senior Secured Notes Trustee, the “Second Lien Creditors” and, together with
the First Lien Creditors, the “Secured Creditors”) and (ii) the guaranty by any
future US Credit Party that is a Subsidiary Guarantor of the US Borrowers’
obligations under the Senior Secured Note Indenture and the Senior Secured Notes
(each such guaranty, together with the Senior Secured Note Indenture and the
Senior Secured Notes, are herein called the “Senior Secured Note Documents”);

 

WHEREAS, pursuant to the US Guaranty entered into pursuant to the Bank Credit
Agreement, each Pledgor that is a party thereto has guaranteed to the Bank
Lender Creditors and the Other Creditors the payment and performance when due of
all Guaranteed Obligations as described in each such Guaranty;

 

WHEREAS, each Pledgor and the Original Pledgee entered into the US Pledge
Agreement, dated as of November 14, 2000 (as amended, modified or supplemented
through, but not including, the date hereof, the “Original US Pledge
Agreement”), in connection with the Bank Credit Agreement;

 

WHEREAS, pursuant to Annex N to the Security Agreement, the Required Secured
Creditors have appointed General Electric Capital Corporation as Collateral
Agent, effective as of the Second Restatement Effective Date;

 

WHEREAS, it is a condition precedent to (i) the making of US Loans to the US
Borrowers and the issuance of, and participation in, US Letters of Credit for
the account of the US Borrowers under the Bank Credit Agreement and (ii) the
Other Creditors entering into US

 

3

--------------------------------------------------------------------------------


 

Hedge Agreements that each Pledgor shall have executed and delivered to the
Pledgee this US Pledge Agreement;

 

WHEREAS, the Bank Credit Agreement is a refinancing of the Original Bank Credit
Agreement, constitutes the “Bank Credit Agreement” under the Amended and
Restated Intercreditor Agreement (as defined below) and the Collateral of the
Original Pledgee pledged under the Original US Pledge Agreement secures the
Obligations under the Bank Credit Agreement to the same extent as it secured the
obligations under the Original Bank Credit Agreement pursuant to the terms of
the Original US Pledge Agreement;

 

WHEREAS, pursuant to the Bank Credit Agreement, the Bank Lender Creditors have
authorized the Pledgee to enter into an amendment and restatement of the
Original US Pledge Agreement in the form of this Agreement to, inter alia, also
reaffirm the pledge of Collateral securing the obligations in respect of the
Note Credit Documents and the Senior Secured Note Documents on the terms and
conditions set forth herein;

 

WHEREAS, the pledge of Collateral granted under the Original US Pledge Agreement
shall continue uninterrupted and in full force and effect from and after the
Second Restatement Effective Date; and

 

WHEREAS, as of the Second Restatement Effective Date, General Electric Capital
Corporation shall constitute the Requisite Lender Creditors and the Required
Secured Creditors.

 

NOW, THEREFORE, the parties hereto agree that the Original US Pledge Agreement
shall be and hereby is amended and restated as of the Second Restatement
Effective Date in its entirety as follows:

 


1.             SECURITY FOR OBLIGATIONS. THIS AGREEMENT IS MADE BY EACH PLEDGOR
FOR THE BENEFIT OF THE SECURED CREDITORS TO SECURE:


 

(I)            THE FULL AND PROMPT PAYMENT WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE) OF ALL OBLIGATIONS, INDEBTEDNESS AND
LIABILITIES (INCLUDING, WITHOUT LIMITATION, INDEMNITIES, FEES AND INTEREST
THEREON (INCLUDING, WITHOUT LIMITATION, ALL INTEREST THAT ACCRUES AFTER THE
COMMENCEMENT OF ANY CASE, PROCEEDING OR OTHER ACTION RELATING TO THE BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR SIMILAR PROCEEDING OF ANY PLEDGOR AT THE RATE
PROVIDED FOR IN THE RESPECTIVE DOCUMENTATION, WHETHER OR NOT A CLAIM FOR
POST-PETITION INTEREST IS ALLOWED IN ANY SUCH PROCEEDING)) OWING BY SUCH PLEDGOR
TO THE LENDER CREDITORS, WHETHER NOW EXISTING OR HEREAFTER INCURRED UNDER,
ARISING OUT OF, OR IN CONNECTION WITH THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS (WHICH TERM LOAN DOCUMENTS, FOR PURPOSES OF THIS CLAUSE (I) ONLY, FOR
THE AVOIDANCE OF DOUBT, ALSO INCLUDES ALL NOTE CREDIT DOCUMENTS) TO WHICH SUCH
PLEDGOR IS A PARTY (INCLUDING ALL SUCH OBLIGATIONS, LIABILITIES AND INDEBTEDNESS
OF SUCH PLEDGOR UNDER ANY GUARANTY CONSTITUTING A LOAN DOCUMENT) AND THE DUE
PERFORMANCE AND COMPLIANCE BY EACH PLEDGOR WITH ALL OF THE TERMS, CONDITIONS AND
AGREEMENTS CONTAINED IN THE CREDIT AGREEMENT AND IN SUCH OTHER LOAN DOCUMENTS TO
WHICH SUCH PLEDGOR IS A PARTY (ALL SUCH OBLIGATIONS, INDEBTEDNESS AND
LIABILITIES UNDER THIS CLAUSE (I), EXCEPT TO THE EXTENT CONSISTING OF OTHER

 

4

--------------------------------------------------------------------------------


 

OBLIGATIONS, BEING HEREIN COLLECTIVELY CALLED THE “CREDIT DOCUMENT OBLIGATIONS”,
AND ALL SUCH OBLIGATIONS, INDEBTEDNESS, AND LIABILITIES UNDER THIS CLAUSE (I),
EXCEPT TO THE EXTENT CONSISTING OF OTHER OBLIGATIONS AND OBLIGATIONS,
INDEBTEDNESS OR LIABILITIES WITH RESPECT TO THE NOTE CREDIT DOCUMENTS, BEING
HEREIN COLLECTIVELY CALLED THE “BANK CREDIT DOCUMENT OBLIGATIONS”);

 

(II)           THE FULL AND PROMPT PAYMENT WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE) OF ALL OBLIGATIONS, INDEBTEDNESS AND
LIABILITIES (INCLUDING, WITHOUT LIMITATION, INDEMNITIES, FEES AND INTEREST
THEREON (INCLUDING, WITHOUT LIMITATION, ALL INTEREST THAT ACCRUES AFTER THE
COMMENCEMENT OF ANY CASE, PROCEEDING OR OTHER ACTION RELATING TO THE BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR SIMILAR PROCEEDING OF ANY PLEDGOR AT THE RATE
PROVIDED FOR IN THE RESPECTIVE DOCUMENTATION, WHETHER OR NOT A CLAIM FOR
POST-PETITION INTEREST IS ALLOWED IN ANY SUCH PROCEEDING)) OWING BY SUCH PLEDGOR
TO THE OTHER CREDITORS, UNDER OR WITH RESPECT TO (INCLUDING ALL SUCH OBLIGATIONS
AND INDEBTEDNESS OF SUCH PLEDGOR UNDER ANY GUARANTY OF) ANY HEDGE AGREEMENT,
WHETHER SUCH HEDGE AGREEMENT IS NOW IN EXISTENCE OR HEREAFTER ARISING, AND THE
DUE PERFORMANCE AND COMPLIANCE BY SUCH PLEDGOR WITH ALL OF THE TERMS, CONDITIONS
AND AGREEMENTS CONTAINED THEREIN (ALL SUCH OBLIGATIONS, LIABILITIES AND
INDEBTEDNESS UNDER THIS CLAUSE (II) BEING HEREIN COLLECTIVELY CALLED THE “OTHER
OBLIGATIONS”);

 

(III)          THE FULL AND PROMPT PAYMENT WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE) OF ALL OBLIGATIONS, LIABILITIES AND
INDEBTEDNESS (INCLUDING, WITHOUT LIMITATION, INDEMNITIES, FEES AND INTEREST
THEREON (INCLUDING, WITHOUT LIMITATION, ALL INTEREST THAT ACCRUES AFTER THE
COMMENCEMENT OF ANY CASE, PROCEEDING OR OTHER ACTION RELATING TO THE BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR SIMILAR PROCEEDING OF ANY PLEDGOR AT THE RATE
PROVIDED FOR IN THE RESPECTIVE DOCUMENTATION, WHETHER OR NOT A CLAIM FOR
POST-PETITION INTEREST IS ALLOWED IN ANY SUCH PROCEEDING)) OF EACH PLEDGOR OWING
TO THE SECOND LIEN CREDITORS, WHETHER NOW EXISTING OR HEREAFTER INCURRED UNDER,
ARISING OUT OF, OR IN CONNECTION WITH THE SENIOR SECURED NOTES AND THE OTHER
SENIOR SECURED NOTE DOCUMENTS TO WHICH SUCH PLEDGOR IS A PARTY (INCLUDING ALL
SUCH OBLIGATIONS AND INDEBTEDNESS OF SUCH PLEDGOR UNDER ANY GUARANTY
CONSTITUTING A SENIOR SECURED NOTE DOCUMENT) AND THE DUE PERFORMANCE AND
COMPLIANCE BY SUCH PLEDGOR WITH ALL OF THE TERMS, CONDITIONS AND AGREEMENTS
CONTAINED IN THE SENIOR SECURED NOTES AND IN THE OTHER SENIOR SECURED NOTE
DOCUMENTS (ALL SUCH OBLIGATIONS, LIABILITIES AND INDEBTEDNESS UNDER THIS CLAUSE
(III) BEING HEREIN COLLECTIVELY CALLED THE “SECOND LIEN OBLIGATIONS”);

 

(IV)          ANY AND ALL SUMS OWING AT ANY TIME TO PLEDGEE, INCLUDING WITHOUT
LIMITATION, ANY AND ALL SUMS ADVANCED BY THE PLEDGEE IN ORDER TO PRESERVE THE
COLLATERAL (AS HEREINAFTER DEFINED) AND/OR PRESERVE ITS SECURITY INTEREST IN THE
COLLATERAL;

 

(V)           IN THE EVENT OF ANY PROCEEDING FOR THE COLLECTION OR ENFORCEMENT
OF ANY INDEBTEDNESS, OBLIGATIONS OR LIABILITIES OF ANY PLEDGOR REFERRED TO IN
CLAUSES (I) THROUGH (IV) ABOVE, AFTER AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, THE REASONABLE EXPENSES OF RETAKING, HOLDING, PREPARING FOR
SALE OR LEASE, SELLING OR OTHERWISE DISPOSING OF OR REALIZING ON THE COLLATERAL,
OR OF ANY EXERCISE BY THE PLEDGEE OF ITS RIGHTS HEREUNDER, TOGETHER WITH
REASONABLE ATTORNEYS’ FEES AND COURT COSTS; AND

 

5

--------------------------------------------------------------------------------


 

(VI)          ALL AMOUNTS PAID BY ANY INDEMNITEE TO WHICH SUCH INDEMNITEE HAS
THE RIGHT TO REIMBURSEMENT UNDER SECTION 11 OF THIS AGREEMENT,

 

all such obligations, liabilities, indebtedness, sums and expenses set forth in
clauses (i) through (vi) of this Section 1 being collectively called the
“Obligations”, it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.

 


2.             DEFINITIONS; ANNEXES.


 


(A)           UNLESS OTHERWISE DEFINED HEREIN, ALL CAPITALIZED TERMS USED HEREIN
AND DEFINED IN THE BANK CREDIT AGREEMENT SHALL BE USED HEREIN AS THEREIN
DEFINED. REFERENCE TO SINGULAR TERMS SHALL INCLUDE THE PLURAL AND VICE VERSA.


 

(b)           The following capitalized terms used herein shall have the
definitions specified below:

 

“Additional Senior Secured Noteholders” shall have the meaning provided in the
recitals to this Agreement.

 

“Additional Senior Secured Notes” shall have the meaning provided in the
recitals to this Agreement.

 

“Additional Senior Secured Notes Excluded Collateral” shall have the meaning set
forth in the Security Agreement.

 

“Additional Senior Secured Notes Trustee” shall have the meaning provided in the
recitals to this Agreement.

 

“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(l) of
the UCC.

 

“Agreement” shall have the meaning set forth in the first paragraph hereof.

 

“Amended and Restated Intercreditor Agreement” shall mean the Intercreditor
Agreement, dated as of December 22, 2003, among the Additional Senior Secured
Notes Trustee, the Original Agent, the Original Pledgee and the Overdraft
Creditors, and acknowledged and agreed to by the Credit Parties from time to
time party thereto, as amended and restated, as of the Second Restatement
Effective Date, by and among the Pledgee and the Credit Parties, as further
amended, modified, restated, supplemented or replaced from time to time in
accordance with the terms thereof, including, without limitation, any
intercreditor or similar agreement with respect to any refinancing, replacement
or restructuring (including, without limitation, any such agreement increasing
the amount of indebtedness referred to therein or adding additional parties
thereto) with respect to all or any portion of the indebtedness referenced in
such agreement.

 

“Bank Credit Agreement” shall have the meaning provided in the recitals to this
Agreement.

 

6

--------------------------------------------------------------------------------


 

“Bank Credit Document Obligations” shall have the meaning set forth in Section 1
hereof.

 

“Bank Lender Creditors” shall have the meaning provided in the recitals to this
Agreement.

 

“Certificated Security” shall have the meaning given such term in Section
8-102(a)(4) of the UCC.

 

“Clearing Corporation” shall have the meaning given such term in Section
8-102(a)(5) of the UCC.

 

“Collateral” shall have the meaning set forth in Section 3.1 hereof.

 

“Collateral Accounts” shall mean any and all accounts established and maintained
by the Pledgee in the name of any Pledgor to which Collateral may be credited.

 

“Credit Agreement” shall have the meaning set forth in the recitals hereto.

 

“Credit Document Obligations” shall have the meaning set forth in Section 1
hereof.

 

“Domestic Corporation” shall have the meaning set forth in the definition of
“Stock.”

 

“Event of Default” shall mean any Event of Default (or similar term) under, and
as defined in, the Credit Agreement or any Hedge Agreement entered into with an
Other Creditor and shall in any event include, without limitation, (i) any
payment default under any Hedge Agreement or any Senior Secured Note Document,
and (ii) at any time after the First Lien Obligations have been paid in full and
all Commitments and Letters of Credit under the Bank Credit Agreement have been
terminated, any “Event of Default” (or similar term) under, and as defined in,
any Senior Secured Note Document.

 

“Financial Asset” shall have the meaning given such term in Section 8-102(a)(9)
of the UCC.

 

“First Lien Creditors” shall have the meaning set forth in the recitals hereto.

 

“First Lien Obligations” shall mean all Credit Document Obligations and all
Other Obligations.

 

“Foreign Corporation” shall have the meaning set forth in the definition of
“Stock.”

 

“Holdings” shall have the meaning set forth in the recitals hereto.

 

“Indemnitees” shall have the meaning set forth in Section 11 hereof.

 

7

--------------------------------------------------------------------------------


 

“Instrument” shall have the meaning given such term in Section 9-102(a)(47) of
the UCC.

 

“Investment Property” shall have the meaning given such term in Section
9-102(a)(49) of the UCC.

 

“Lender Creditors” shall have the meaning set forth in the recitals hereto.

 

“Limited Liability Company Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned by any Pledgor and represented by any Limited
Liability Company Interest.

 

“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Pledgor in any limited
liability company (excluding any obligation of any Pledgor to make any unpaid or
uncalled capital commitments or contributions (or any other payments of a
similar nature) in respect of any such limited liability company).

 

“Location” of any Pledgor shall have the meaning given such term in Section
9-307 of the UCC.

 

“Netherlands Borrowers” shall have the meaning provided in the recitals to this
Agreement.

 

“Non-Voting Stock” shall mean all capital stock which is not Voting Stock.

 

“Note Credit Agreement” shall have the meaning provided in the recitals to this
Agreement.

 

“Note Credit Documents” shall have the meaning provided in the recitals to this
Agreement.

 

“Note Lender Creditors” shall have the meaning provided in the recitals to this
Agreement.

 

“Notes” shall mean all promissory notes from time to time issued to, or held by,
each Pledgor.

 

“Obligations” shall have the meaning set forth in Section 1 hereof.

 

“Original Agent” shall have the meaning set forth in the recitals hereto.

 

“Original Bank Credit Agreement” shall have the meaning set forth in the
recitals hereto.

 

“Original Collateral Agent” shall have the meaning set forth in the recitals to
this Agreement.

 

8

--------------------------------------------------------------------------------


 

“Original Dutch Borrower” shall have the meaning set forth in the recitals
hereto.

 

“Original Lenders” shall have the meaning set forth in the recitals hereto.

 

“Original Pledgee” shall have the meaning set forth in the recitals hereto.

 

“Original US Borrowers” shall have the meaning set forth in the recitals hereto.

 

“Original US Pledge Agreement” shall have the meaning set forth in the recitals
hereto.

 

“Original Security Agreement” shall mean the Security Agreement by the Original
US Borrowers and the Original Collateral Agent, dated as of November 14, 2000,
as amended and restated as of April 9, 2003 and as further amended as of
December 22, 2003 (as further amended, modified or supplemented through, but not
including the Second Restatement Effective Date).

 

“Other Creditors” shall have the meaning set forth in the recitals hereto.

 

“Other Obligations” shall have the meaning set forth in Section 1 hereof.

 

“Partnership Assets” shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned by any Pledgor
and represented by any Partnership Interest.

 

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership (excluding any obligation of any Pledgor to
make any unpaid or uncalled capital commitments or contributions (or any other
payments of a similar nature) in respect of any such general partnership or
limited partnership).

 

“Permitted Liens” shall mean (i) “Permitted Encumbrances” under, and as defined
in, the Credit Agreement, (ii) Liens otherwise permitted under the Credit
Agreement or (iii) after the date on which all First Lien Obligations have been
paid in full in cash in accordance with the terms thereof and all Commitments
and Letters of Credit under the Bank Credit Agreement have been terminated,
those Liens permitted at such time under the Senior Secured Note Indenture.

 

“Pledged Notes” shall have the meaning set forth in Section 3.5 hereof.

 

“Pledgee” shall have the meaning set forth in the first paragraph hereof.

 

“Pledgor” shall have the meaning set forth in the first paragraph hereof.

 

“Proceeds” shall have the meaning given such term in Section 9-l02(a)(64) of the
UCC.

 

9

--------------------------------------------------------------------------------


 

“Registered Organization” shall have the meaning given such term in Section
9-102(a)(70) of the UCC.

 

“Required Secured Creditors” shall have the meaning set forth in the Security
Agreement.

 

“RPP USA” shall have the meaning set forth in the recitals hereto.

 

“Second Restatement Effective Date” shall mean the date and time on or prior to
January 24, 2005 (a) on which (i) this Agreement shall have been executed and
delivered by the Pledgee and each US Credit Party for whom a signature line has
been provided below and bearing the consent of the Required Secured Creditors,
(ii) the initial advance under the Bank Credit Agreement shall have been made
and all Obligations arising under the Original Bank Agreement, and all Other
Obligations (each as defined in the Original Security Agreement) shall have been
satisfied in full and (iii) the Resignation shall have been executed by the
Original Collateral Agent and delivered to RPP USA, the Additional Senior
Secured Notes Trustee and the Senior Secured Notes Trustee and (b) of which
written notice of the events described in clause (a) of this definition shall
have been provided by the Collateral Agent to RPP USA, the Senior Secured Notes
Trustee and the Additional Senior Secured Notes Trustee.

 

“Second Lien Creditors” shall have the meaning set forth in the recitals hereto.

 

“Second Lien Excluded Collateral” shall have the meaning set forth in the
Security Agreement.

 

“Second Lien Obligations” shall have the meaning set forth in Section 1 hereof.

 

“Secured Creditors” shall have the meaning set forth in the recitals hereto.

 

“Secured Debt Agreements” mean and include this Agreement, the other Loan
Documents to which such US Credit Party is a party (which term Loan Documents,
for purposes of this definition and clause (i) of Section 1 only, also shall
include all Note Credit Documents), the Hedge Agreements entered into with any
Other Creditors and the Senior Secured Note Documents.

 

“Securities Account” shall have the meaning given such term in Section 8-501(a)
of the UCC.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.

 

“Securities Intermediary” shall have the meaning given such term in Section
8-102(14) of the UCC.

 

“Security” and “Securities” shall have the meaning given such term in Section
8-102(a)(15) of the UCC and shall in any event also include all Stock and all
Notes.

 

10

--------------------------------------------------------------------------------


 

“Security Agreement” shall mean the Security Agreement by the Original US
Borrowers and the Pledgee, as successor to the Original Collateral Agent, dated
as of November 14, 2000, and amended and restated as of April 9, 2003, as
amended as of December 22, 2003, and as further amended and restated as of the
Second Restatement Effective Date (as further amended, modified or supplemented
from time to time).

 

“Security Entitlement” shall have the meaning given such term in Section
8-102(a)(17) of the UCC.

 

“Senior Secured Note Documents” shall have the meaning set forth in the recitals
hereto.

 

“Senior Secured Noteholders” shall have the meaning set forth in the recitals
hereto.

 

“Senior Secured Note Indenture” shall have the meaning set forth in the recitals
hereto.

 

“Senior Secured Notes” shall have the meaning set forth in the recitals hereto.

 

“Senior Secured Notes Trustee” shall have the meaning set forth in the first
paragraph hereof.

 

“Stock” shall mean (x) with respect to corporations incorporated under the laws
of the United States or any State thereof or the District of Columbia (each, a
“Domestic Corporation”), all of the issued and outstanding shares of capital
stock of any corporation at any time owned by any Pledgor of any Domestic
Corporation and (y) with respect to corporations not Domestic Corporations (each
a “Foreign Corporation”), all of the issued and outstanding shares of capital
stock at any time owned by any Pledgor of any Foreign Corporation.

 

“Termination Date” shall have the meaning set forth in the Security Agreement.

 

“Transmitting Utility” shall have the meaning given such term in Section
9-102(a)(80) of the UCC.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time; provided that all references herein to specific sections
or subsections of the UCC are references to such sections or subsections, as the
case may be, of the Uniform Commercial Code as in effect in the State of New
York on the Second Restatement Effective Date.

 

“Uncertificated Security” shall have the meaning given such term in Section
8-102(a)(18) of the UCC.

 

“US Agent” shall have the meaning set forth in the recitals hereto.

 

“US Borrowers” shall have the meaning set forth in the recitals hereto.

 

11

--------------------------------------------------------------------------------


 

“US Finance Corp.” shall have the meaning set forth in the recitals hereto.

 

“US Lenders” shall have the meaning set forth in the recitals hereto.

 

“US Loans” shall have the meaning set forth in the recitals hereto.

 

“Voting Stock” shall mean all classes of capital stock of any Foreign
Corporation entitled to vote.

 


3.             PLEDGE OF SECURITIES, ETC.


 


3.1           PLEDGE. TO SECURE THE OBLIGATIONS NOW OR HEREAFTER OWED OR TO BE
PERFORMED BY EACH PLEDGOR, EACH PLEDGOR DOES HEREBY CREATE, GRANT, PLEDGE AND
ASSIGN TO THE PLEDGEE FOR THE BENEFIT OF THE SECURED CREDITORS (EXCEPT AS
OTHERWISE PROVIDED IN CLAUSES (X) AND (Z) OF THE LAST PARAGRAPH OF THIS SECTION
3.1), AND DOES HEREBY CREATE (AND, TO THE EXTENT THE FOLLOWING CONSTITUTES
“COLLATERAL” UNDER, AND AS DEFINED IN, THE ORIGINAL US PLEDGE AGREEMENT, DOES
HEREBY RECONFIRM (WITHOUT INTERRUPTION) ITS CREATION, GRANT, PLEDGE AND
ASSIGNMENT TO THE PLEDGEE UNDER THE ORIGINAL US PLEDGE AGREEMENT OF) A
CONTINUING SECURITY INTEREST (SUBJECT TO PERMITTED LIENS) IN, ALL OF THE RIGHT,
TITLE AND INTEREST IN AND TO THE FOLLOWING, WHETHER NOW EXISTING OR HEREAFTER
FROM TIME TO TIME ACQUIRED (COLLECTIVELY, THE “COLLATERAL”) (IT BEING UNDERSTOOD
AND AGREED THAT THE SECURITY INTEREST GRANTED HEREIN (X) FOR THE BENEFIT OF THE
FIRST LIEN CREDITORS SHALL BE SENIOR IN PRIORITY IN ALL RESPECTS TO THE SECURITY
INTEREST GRANTED HEREIN FOR THE BENEFIT OF THE SECOND LIEN CREDITORS AND (Y) FOR
THE BENEFIT OF THE SECOND LIEN CREDITORS SHALL BE SUBJECT AND SUBORDINATED IN
ALL RESPECTS TO THE SECURITY INTEREST GRANTED HEREIN FOR THE BENEFIT OF THE
FIRST LIEN CREDITORS):


 


(A)           EACH OF THE COLLATERAL ACCOUNTS (TO THE EXTENT A SECURITY INTEREST
THEREIN IS NOT CREATED PURSUANT TO THE SECURITY AGREEMENT), INCLUDING ANY AND
ALL ASSETS OF WHATEVER TYPE OR KIND DEPOSITED BY SUCH PLEDGOR IN SUCH COLLATERAL
ACCOUNT, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, EXISTING OR ARISING,
INCLUDING, WITHOUT LIMITATION, ALL FINANCIAL ASSETS, INVESTMENT PROPERTY,
MONEYS, CHECKS, DRAFTS, INSTRUMENTS, SECURITIES OR INTERESTS THEREIN OF ANY TYPE
OR NATURE DEPOSITED OR REQUIRED BY THE BANK CREDIT AGREEMENT OR ANY OTHER
SECURED DEBT AGREEMENT TO BE DEPOSITED IN SUCH COLLATERAL ACCOUNT, AND ALL
INVESTMENTS AND ALL CERTIFICATES AND OTHER INSTRUMENTS (INCLUDING DEPOSITORY
RECEIPTS, IF ANY) FROM TIME TO TIME REPRESENTING OR EVIDENCING THE SAME, AND ALL
DIVIDENDS, INTEREST, DISTRIBUTIONS, CASH AND OTHER PROPERTY FROM TIME TO TIME
RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR
ANY OR ALL OF THE FOREGOING;


 


(B)           ALL SECURITIES OWNED BY SUCH PLEDGOR FROM TIME TO TIME AND ALL
OPTIONS AND WARRANTS OWNED BY SUCH PLEDGOR FROM TIME TO TIME TO PURCHASE
SECURITIES;


 


(C)           ALL LIMITED LIABILITY COMPANY INTERESTS OF SUCH PLEDGOR FROM TIME
TO TIME AND ALL OF ITS RIGHT, TITLE AND INTEREST IN EACH LIMITED LIABILITY
COMPANY TO WHICH EACH SUCH INTEREST RELATES, WHETHER NOW EXISTING OR HEREAFTER
ACQUIRED, INCLUDING, WITHOUT LIMITATION:


 

(A)          all its capital therein and its interest in all profits, losses,
Limited Liability Company Assets and other distributions to which such Pledgor
shall at any time be entitled in respect of such Limited Liability Company
Interests;

 

12

--------------------------------------------------------------------------------


 

(B)           all other payments due or to become due to such Pledgor in respect
of Limited Liability Company Interests, whether under any limited liability
company agreement or otherwise, whether as contractual obligations, damages,
insurance proceeds or otherwise;

 

(C)           all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any limited liability
company agreement or operating agreement, or at law or otherwise in respect of
such Limited Liability Company Interests;

 

(D)          all present and future claims, if any, of such Pledgor against any
such limited liability company for moneys loaned or advanced, for services
rendered or otherwise;

 

(E)           all of such Pledgor’s rights under any limited liability company
agreement or operating agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of such Pledgor relating to such
Limited Liability Company Interests, including any power to terminate, cancel or
modify any limited liability company agreement or operating agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of any of such Pledgor in respect of such Limited Liability Company
Interests and any such limited liability company, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Limited Liability Company Asset, to
enforce or execute any checks, or other instruments or orders, to file any
claims and to take any action in connection with any of the foregoing (with all
of the foregoing rights only to be exercisable upon the occurrence and during
the continuation of an Event of Default); and

 

(F)           all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

 


(D)           ALL PARTNERSHIP INTERESTS OF SUCH PLEDGOR FROM TIME TO TIME AND
ALL OF ITS RIGHT, TITLE AND INTEREST IN EACH PARTNERSHIP TO WHICH EACH SUCH
INTEREST RELATES, WHETHER NOW EXISTING OR HEREAFTER ACQUIRED, INCLUDING, WITHOUT
LIMITATION:


 

(A)          all its capital therein and its interest in all profits, losses,
Partnership Assets and other distributions to which such Pledgor shall at any
time be entitled in respect of such Partnership Interests;

 

13

--------------------------------------------------------------------------------


 

(B)           all other payments due or to become due to such Pledgor in respect
of Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;

 

(C)           all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any partnership agreement
or operating agreement, or at law or otherwise in respect of such Partnership
Interests;

 

(D)          all present and future claims, if any, of such Pledgor against any
such partnership for moneys loaned or advanced, for services rendered or
otherwise;

 

(E)           all of such Pledgor’s rights under any partnership agreement or
operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such
Partnership Interests, including any power to terminate, cancel or modify any
partnership agreement or operating agreement, to execute any instruments and to
take any and all other action on behalf of and in the name of any of such
Pledgor in respect of such Partnership Interests and any such partnership, to
make determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce, collect or receipt for any of the foregoing or for any
Partnership Asset, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action in connection with any of the
foregoing (with all of the foregoing rights only to be exercisable upon the
occurrence and during the continuation of an Event of Default); and

 

(F)           all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

 


(E)           ALL SECURITY ENTITLEMENTS OF SUCH PLEDGOR FROM TIME TO TIME IN ANY
AND ALL OF THE FOREGOING;


 


(F)            ALL FINANCIAL ASSETS AND INVESTMENT PROPERTY OF SUCH PLEDGOR FROM
TIME TO TIME; AND


 


(G)           ALL PROCEEDS OF ANY AND ALL OF THE FOREGOING.


 

Notwithstanding anything to the contrary contained in this Section 3.1, (x) no
Pledgor (to the extent that it is Holdings or a Domestic Subsidiary of Holdings)
shall be required at any time to pledge hereunder (and the Collateral of such
Pledgor shall not include) in excess of 66% of the Voting Stock of any Foreign
Corporation, (y) each Pledgor shall be required to pledge hereunder 100% of any
Non-Voting Stock at any time and from time to time acquired by

 

14

--------------------------------------------------------------------------------


 

such Pledgor of any Foreign Corporation and (z) (A) (I) the Second Lien
Creditors shall not have a security interest in, and the grant of security
interests pursuant to this Section 3.1 for the benefit of the Second Lien
Creditors shall not extend to, any Second Lien Excluded Collateral, and (II)
with respect to the Second Lien Creditors, the term “Collateral” shall not
include the Second Lien Excluded Collateral, and (B) (I) the Note Lender
Creditors shall not have a security interest in, and the grant of security
interests pursuant to this Section 3.1 for the benefit of the Note Lender
Creditors shall not extend to, any Additional Senior Secured Notes Excluded
Collateral, and with respect to the Note Lender Creditors the “Collateral” shall
not include the Additional Senior Secured Notes Excluded Collateral, and (II)
the Liens, rights, remedies and benefits of the Note Lender Creditors in respect
of the Collateral and this Agreement are also expressly subject to all of the
terms, provisions and conditions of the Amended and Restated Intercreditor
Agreement.

 


3.2           PROCEDURES. (A) TO THE EXTENT THAT ANY PLEDGOR AT ANY TIME OR FROM
TIME TO TIME OWNS, ACQUIRES OR OBTAINS ANY RIGHT, TITLE OR INTEREST IN ANY
COLLATERAL, SUCH COLLATERAL SHALL AUTOMATICALLY (AND WITHOUT THE TAKING OF ANY
ACTION BY THE RESPECTIVE PLEDGOR) BE PLEDGED PURSUANT TO SECTION 3.1 OF THIS
AGREEMENT AND, IN ADDITION THERETO, SUCH PLEDGOR SHALL (TO THE EXTENT PROVIDED
BELOW) TAKE THE FOLLOWING ACTIONS AS SET FORTH BELOW (AS PROMPTLY AS PRACTICABLE
AND, IN ANY EVENT, WITHIN 10 DAYS AFTER IT OBTAINS SUCH COLLATERAL) FOR THE
BENEFIT OF THE PLEDGEE AND THE SECURED CREDITORS:


 

(I)            WITH RESPECT TO A CERTIFICATED SECURITY (OTHER THAN A
CERTIFICATED SECURITY CREDITED ON THE BOOKS OF A CLEARING CORPORATION OR
SECURITIES INTERMEDIARY), THE RESPECTIVE PLEDGOR SHALL PHYSICALLY DELIVER SUCH
CERTIFICATED SECURITY TO THE PLEDGEE, INDORSED TO THE PLEDGEE OR INDORSED IN
BLANK;

 

(II)           WITH RESPECT TO AN UNCERTIFICATED SECURITY (OTHER THAN AN
UNCERTIFICATED SECURITY CREDITED ON THE BOOKS OF A CLEARING CORPORATION OR
SECURITIES INTERMEDIARY), THE RESPECTIVE PLEDGOR SHALL CAUSE THE ISSUER OF SUCH
UNCERTIFICATED SECURITY TO DULY AUTHORIZE AND EXECUTE, AND DELIVER TO THE
PLEDGEE, AN AGREEMENT FOR THE BENEFIT OF THE PLEDGEE AND THE OTHER SECURED
CREDITORS SUBSTANTIALLY IN THE FORM OF ANNEX G HERETO (APPROPRIATELY COMPLETED
TO THE SATISFACTION OF THE PLEDGEE AND WITH SUCH MODIFICATIONS, IF ANY, AS SHALL
BE SATISFACTORY TO THE PLEDGEE) PURSUANT TO WHICH SUCH ISSUER AGREES TO COMPLY
WITH ANY AND ALL INSTRUCTIONS ORIGINATED BY THE PLEDGEE WITHOUT FURTHER CONSENT
BY THE REGISTERED OWNER AND NOT TO COMPLY WITH INSTRUCTIONS REGARDING SUCH
UNCERTIFICATED SECURITY (AND ANY PARTNERSHIP INTERESTS AND LIMITED LIABILITY
COMPANY INTERESTS ISSUED BY SUCH ISSUER) ORIGINATED BY ANY OTHER PERSON OTHER
THAN A COURT OF COMPETENT JURISDICTION;

 

(III)          WITH RESPECT TO A CERTIFICATED SECURITY, UNCERTIFICATED SECURITY,
PARTNERSHIP INTEREST OR LIMITED LIABILITY COMPANY INTEREST CREDITED ON THE BOOKS
OF A CLEARING CORPORATION OR SECURITIES INTERMEDIARY (INCLUDING A FEDERAL
RESERVE BANK, PARTICIPANTS TRUST COMPANY OR THE DEPOSITORY TRUST COMPANY), THE
RESPECTIVE PLEDGOR SHALL PROMPTLY NOTIFY THE PLEDGEE THEREOF AND SHALL PROMPTLY
TAKE (X) ALL ACTIONS REQUIRED (I) TO COMPLY WITH THE APPLICABLE RULES OF SUCH
CLEARING CORPORATION OR SECURITIES INTERMEDIARY AND (II) TO PERFECT THE SECURITY
INTEREST OF THE PLEDGEE UNDER APPLICABLE LAW (INCLUDING, IN ANY EVENT, UNDER
SECTIONS 9-314(A), (B) AND (C), 9-106 AND 8-106(D) OF THE UCC) AND (Y) SUCH
OTHER ACTIONS AS THE PLEDGEE DEEMS NECESSARY OR DESIRABLE TO EFFECT THE
FOREGOING;

 

15

--------------------------------------------------------------------------------


 

(IV)          WITH RESPECT TO A PARTNERSHIP INTEREST OR A LIMITED LIABILITY
COMPANY INTEREST (OTHER THAN A PARTNERSHIP INTEREST OR LIMITED LIABILITY COMPANY
INTEREST CREDITED ON THE BOOKS OF A CLEARING CORPORATION OR SECURITIES
INTERMEDIARY, (1) IF SUCH PARTNERSHIP INTEREST OR LIMITED LIABILITY COMPANY
INTEREST IS REPRESENTED BY A CERTIFICATE AND IS A SECURITY FOR PURPOSES OF THE
UCC, THE PROCEDURE SET FORTH IN SECTION 3.2(A)(I) HEREOF AND (2) IF SUCH
PARTNERSHIP INTEREST OR LIMITED LIABILITY COMPANY INTEREST IS NOT REPRESENTED BY
A CERTIFICATE OR IS NOT A SECURITY FOR PURPOSES OF THE UCC, THE PROCEDURE SET
FORTH IN SECTION 3.2(A)(II) HEREOF;

 

(V)           WITH RESPECT TO ANY NOTE WITH A STATED PRINCIPAL AMOUNT IN EXCESS
OF $100,000 SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND
WITH RESPECT TO ANY NOTE IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
PHYSICAL DELIVERY OF SUCH NOTE TO THE PLEDGEE, INDORSED TO THE PLEDGEE OR
INDORSED IN BLANK; AND

 

(VI)          AFTER AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, WITH
RESPECT TO CASH, TO THE EXTENT NOT OTHERWISE PROVIDED FOR IN THE SECURITY
AGREEMENT, (I) ESTABLISHMENT BY THE PLEDGEE OF A CASH ACCOUNT IN THE NAME OF
SUCH PLEDGOR OVER WHICH THE PLEDGEE SHALL HAVE “CONTROL” WITHIN THE MEANING OF
THE UCC (AND NO WITHDRAWALS OR TRANSFERS MAY BE MADE THEREFROM BY ANY PERSON
EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE PLEDGEE) AND (II) DEPOSIT OF SUCH
CASH IN SUCH CASH ACCOUNT.

 


(B)           IN ADDITION TO THE ACTIONS REQUIRED TO BE TAKEN PURSUANT TO
PRECEDING SECTION 3.2(A) HEREOF, EACH PLEDGOR SHALL TAKE THE FOLLOWING
ADDITIONAL ACTIONS WITH RESPECT TO THE SECURITIES AND COLLATERAL:


 

(I)            WITH RESPECT TO ALL COLLATERAL OF SUCH PLEDGOR WHEREBY OR WITH
RESPECT TO WHICH THE PLEDGEE MAY OBTAIN “CONTROL” THEREOF WITHIN THE MEANING OF
SECTION 8-106 OF THE UCC (OR UNDER ANY PROVISION OF THE UCC AS SAME MAY BE
AMENDED OR SUPPLEMENTED FROM TIME TO TIME, OR UNDER THE LAWS OF ANY RELEVANT
STATE OTHER THAN THE STATE OF NEW YORK), THE RESPECTIVE PLEDGOR SHALL TAKE ALL
ACTIONS AS MAY BE REQUESTED FROM TIME TO TIME BY THE PLEDGEE SO THAT “CONTROL”
OF SUCH COLLATERAL IS OBTAINED AND AT ALL TIMES HELD BY THE PLEDGEE; AND

 

(II)           EACH PLEDGOR SHALL FROM TIME TO TIME CAUSE APPROPRIATE FINANCING
STATEMENTS (ON FORM UCC-1 OR OTHER APPROPRIATE FORM) UNDER THE UNIFORM
COMMERCIAL CODE AS IN EFFECT IN THE VARIOUS RELEVANT STATES (WITH THE FORM OF
SUCH FINANCING STATEMENTS TO BE SATISFACTORY TO THE PLEDGEE), TO BE FILED IN THE
RELEVANT FILING OFFICES SO THAT AT ALL TIMES THE PLEDGEE HAS A SECURITY INTEREST
IN ALL INVESTMENT PROPERTY AND OTHER COLLATERAL WHICH IS PERFECTED BY THE FILING
OF SUCH FINANCING STATEMENTS (IN EACH CASE TO THE MAXIMUM EXTENT PERFECTION BY
FILING MAY BE OBTAINED UNDER THE LAWS OF THE RELEVANT STATES, INCLUDING, WITHOUT
LIMITATION, SECTION 9-312(A) OF THE UCC).  EACH PLEDGOR ALSO HEREBY RATIFIES ITS
AUTHORIZATION FOR PLEDGEE TO HAVE FILED IN ANY UNIFORM COMMERCIAL CODE
JURISDICTION ANY INITIAL FINANCING STATEMENTS OR AMENDMENTS THERETO IF FILED
PRIOR TO THE DATE HEREOF.

 


3.3           SUBSEQUENTLY ACQUIRED COLLATERAL. SUBJECT TO THE LAST SENTENCE OF
SECTION 3.1 HEREOF, IF ANY PLEDGOR SHALL ACQUIRE (BY PURCHASE, STOCK DIVIDEND OR
OTHERWISE) ANY

 

16

--------------------------------------------------------------------------------


 


ADDITIONAL COLLATERAL AT ANY TIME OR FROM TIME TO TIME AFTER THE DATE HEREOF,
SUCH COLLATERAL SHALL AUTOMATICALLY (AND WITHOUT ANY FURTHER ACTION BEING
REQUIRED TO BE TAKEN) BE SUBJECT TO THE PLEDGE AND SECURITY INTERESTS CREATED
PURSUANT TO SECTION 3.1 HEREOF AND, FURTHERMORE, SUCH PLEDGOR WILL PROMPTLY
THEREAFTER TAKE (OR CAUSE TO BE TAKEN) ALL ACTION WITH RESPECT TO SUCH
COLLATERAL IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 3.2 HEREOF,
AND WILL PROMPTLY THEREAFTER DELIVER TO THE PLEDGEE (I) A CERTIFICATE EXECUTED
BY A PRINCIPAL EXECUTIVE OFFICER OF SUCH PLEDGOR DESCRIBING SUCH COLLATERAL AND
CERTIFYING THAT THE SAME HAS BEEN DULY PLEDGED IN FAVOR OF THE PLEDGEE (FOR THE
BENEFIT OF THE SECURED CREDITORS) HEREUNDER AND (II) SUPPLEMENTS TO ANNEXES A
THROUGH F HERETO AS ARE NECESSARY TO CAUSE SUCH ANNEXES TO BE COMPLETE AND
ACCURATE AT SUCH TIME.


 


3.4           TRANSFER TAXES. EACH PLEDGE OF COLLATERAL UNDER SECTION 3.1 OR
SECTION 3.3 HEREOF SHALL BE ACCOMPANIED BY ANY TRANSFER TAX STAMPS REQUIRED IN
CONNECTION WITH THE PLEDGE OF SUCH COLLATERAL.


 


3.5           DEFINITION OF PLEDGED NOTES. ALL NOTES AT ANY TIME PLEDGED OR
REQUIRED TO BE PLEDGED HEREUNDER ARE HEREINAFTER CALLED THE “PLEDGED NOTES”.


 


3.6           CERTAIN REPRESENTATIONS AND WARRANTIES REGARDING THE COLLATERAL.
EACH PLEDGOR REPRESENTS AND WARRANTS THAT ON THE DATE HEREOF: (I) EACH
SUBSIDIARY OF SUCH PLEDGOR, AND THE DIRECT OWNERSHIP THEREOF, IS LISTED IN ANNEX
B HERETO; (II) THE STOCK (AND ANY WARRANTS OR OPTIONS TO PURCHASE STOCK) HELD BY
SUCH PLEDGOR CONSISTS OF THE NUMBER AND TYPE OF SHARES OF THE STOCK (OR WARRANTS
OR OPTIONS TO PURCHASE ANY STOCK) OF THE CORPORATIONS AS DESCRIBED IN ANNEX C
HERETO; (III) SUCH STOCK REFERENCED IN CLAUSE (II) OF THIS PARAGRAPH CONSTITUTES
THAT PERCENTAGE OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF THE ISSUING
CORPORATION AS IS SET FORTH IN ANNEX C HERETO; (IV) THE NOTES HELD BY SUCH
PLEDGOR CONSIST OF THE PROMISSORY NOTES DESCRIBED IN ANNEX D HERETO WHERE SUCH
PLEDGOR IS LISTED AS THE LENDER; (V) THE LIMITED LIABILITY COMPANY INTERESTS
HELD BY SUCH PLEDGOR CONSIST OF THE NUMBER AND TYPE OF INTERESTS OF THE PERSONS
DESCRIBED IN ANNEX E HERETO; (VI) EACH SUCH LIMITED LIABILITY COMPANY INTEREST
REFERENCED IN CLAUSE (V) OF THIS PARAGRAPH CONSTITUTES THAT PERCENTAGE OF THE
ISSUED AND OUTSTANDING EQUITY INTEREST OF THE ISSUING PERSON AS SET FORTH IN
ANNEX E HERETO; (VII) THE PARTNERSHIP INTERESTS HELD BY SUCH PLEDGOR CONSIST OF
THE NUMBER AND TYPE OF INTERESTS OF THE PERSONS DESCRIBED IN ANNEX F HERETO;
(VIII) EACH SUCH PARTNERSHIP INTEREST REFERENCED IN CLAUSE (VII) OF THIS
PARAGRAPH CONSTITUTES THAT PERCENTAGE OR PORTION OF THE ENTIRE PARTNERSHIP
INTEREST OF THE PARTNERSHIP AS SET FORTH IN ANNEX F HERETO; (IX) THE PLEDGOR HAS
COMPLIED WITH THE APPLICABLE PROCEDURE SET FORTH IN SECTION 3.2(A) HEREOF WITH
RESPECT TO EACH ITEM OF COLLATERAL DESCRIBED IN ANNEXES C THROUGH F HERETO; AND
(X) ON THE DATE HEREOF, SUCH PLEDGOR OWNS NO OTHER SECURITIES, LIMITED LIABILITY
COMPANY INTERESTS OR PARTNERSHIP INTERESTS.


 


4.             APPOINTMENT OF SUB-AGENTS, ENDORSEMENTS, ETC. THE PLEDGEE SHALL
HAVE THE RIGHT TO APPOINT ONE OR MORE SUB-AGENTS FOR THE PURPOSE OF RETAINING
PHYSICAL POSSESSION OF THE COLLATERAL, WHICH MAY BE HELD (IN THE DISCRETION OF
THE PLEDGEE) IN THE NAME OF THE RELEVANT PLEDGOR, INDORSED OR ASSIGNED IN BLANK
OR IN FAVOR OF THE PLEDGEE OR ANY NOMINEE OR NOMINEES OF THE PLEDGEE OR A
SUB-AGENT APPOINTED BY THE PLEDGEE.


 


5.             VOTING, ETC., WHILE NO EVENT OF DEFAULT OR SPECIFIED DEFAULT.
UNLESS AND UNTIL THERE SHALL HAVE OCCURRED AND BE CONTINUING AN EVENT OF DEFAULT
OR

 

17

--------------------------------------------------------------------------------


 


A DEFAULT UNDER (OR OF THE TYPE DESCRIBED IN) SECTION 6.1(A), 6.1(F) AND 6.1(G)
OF THE BANK CREDIT AGREEMENT (EACH SUCH DEFAULT, A “SPECIFIED DEFAULT”), EACH
PLEDGOR SHALL BE ENTITLED TO EXERCISE ALL VOTING RIGHTS ATTACHING TO ANY AND ALL
COLLATERAL OWNED BY IT, AND TO GIVE CONSENTS, WAIVERS OR RATIFICATIONS IN
RESPECT THEREOF; PROVIDED THAT NO VOTE SHALL BE CAST OR ANY CONSENT, WAIVER OR
RATIFICATION GIVEN OR ANY ACTION TAKEN WHICH WOULD VIOLATE, RESULT IN BREACH OF
ANY COVENANT CONTAINED IN, OR BE INCONSISTENT WITH, ANY OF THE TERMS OF ANY
SECURED DEBT AGREEMENT, OR WHICH WOULD HAVE THE EFFECT OF IMPAIRING THE VALUE OF
THE COLLATERAL OR ANY PART THEREOF OR THE POSITION OR INTERESTS OF THE PLEDGEE
OR ANY OTHER SECURED CREDITOR THEREIN. ALL SUCH RIGHTS OF A PLEDGOR TO VOTE AND
TO GIVE CONSENTS, WAIVERS AND RATIFICATIONS SHALL CEASE IN CASE AN EVENT OF
DEFAULT OR A SPECIFIED DEFAULT SHALL OCCUR AND BE CONTINUING AND SECTION 7
HEREOF SHALL BECOME APPLICABLE.


 


6.             DIVIDENDS AND OTHER DISTRIBUTIONS. UNLESS AND UNTIL AN EVENT OF
DEFAULT OR A SPECIFIED DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ALL CASH
DIVIDENDS, CASH DISTRIBUTIONS, CASH PROCEEDS AND OTHER CASH AMOUNTS PAYABLE IN
RESPECT OF THE COLLATERAL SHALL BE PAID TO THE RESPECTIVE PLEDGOR. SUBJECT TO
SECTION 3.2 HEREOF, THE PLEDGEE SHALL BE ENTITLED TO RECEIVE DIRECTLY, AND TO
RETAIN AS PART OF THE COLLATERAL:


 

(I)            ALL OTHER OR ADDITIONAL STOCK, NOTES, LIMITED LIABILITY COMPANY
INTERESTS, PARTNERSHIP INTERESTS, INSTRUMENTS OR OTHER SECURITIES OR PROPERTY
(INCLUDING, BUT NOT LIMITED TO, CASH DIVIDENDS OTHER THAN AS SET FORTH ABOVE)
PAID OR DISTRIBUTED BY WAY OF DIVIDEND OR OTHERWISE IN RESPECT OF THE
COLLATERAL;

 

(II)           ALL OTHER OR ADDITIONAL STOCK, NOTES, LIMITED LIABILITY COMPANY
INTERESTS, PARTNERSHIP INTERESTS, INSTRUMENTS OR OTHER SECURITIES OR PROPERTY
(INCLUDING, BUT NOT LIMITED TO, CASH) PAID OR DISTRIBUTED IN RESPECT OF THE
COLLATERAL BY WAY OF STOCK-SPLIT, SPIN-OFF, SPLIT-UP, RECLASSIFICATION,
COMBINATION OF SHARES OR SIMILAR REARRANGEMENT; AND

 

(III)          ALL OTHER OR ADDITIONAL STOCK, NOTES, LIMITED LIABILITY COMPANY
INTERESTS, PARTNERSHIP INTERESTS, INSTRUMENTS OR OTHER SECURITIES OR PROPERTY
(INCLUDING, BUT NOT LIMITED TO, CASH) WHICH MAY BE PAID IN RESPECT OF THE
COLLATERAL BY REASON OF ANY CONSOLIDATION, MERGER, EXCHANGE OF STOCK, CONVEYANCE
OF ASSETS, LIQUIDATION OR SIMILAR CORPORATE REORGANIZATION.

 

Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive the proceeds of the Collateral in any form in
accordance with Section 3 of this Agreement. All dividends, distributions or
other payments which are received by the respective Pledgor contrary to the
provisions of this Section 6 or Section 7 hereof shall be received in trust for
the benefit of the Pledgee, shall be segregated from other property or funds of
such Pledgor and shall be forthwith paid over to the Pledgee as Collateral in
the same form as so received (with any necessary indorsement).

 


7.             REMEDIES IN CASE OF AN EVENT OF DEFAULT OR A SPECIFIED DEFAULT.
IN THE EVENT AN EVENT OF DEFAULT OR A SPECIFIED DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, THEN AND IN EVERY SUCH CASE, THE PLEDGEE SHALL BE ENTITLED TO
EXERCISE ALL OF THE RIGHTS, POWERS AND REMEDIES (WHETHER VESTED IN IT BY THIS
AGREEMENT OR BY ANY OTHER SECURED DEBT AGREEMENT OR BY LAW) FOR THE PROTECTION
AND ENFORCEMENT OF ITS RIGHTS IN RESPECT OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ALL THE RIGHTS AND REMEDIES OF A SECURED PARTY UPON

 

18

--------------------------------------------------------------------------------


 


DEFAULT UNDER THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN ANY RELEVANT
JURISDICTION, AND THE PLEDGEE SHALL BE ENTITLED, WITHOUT LIMITATION, TO EXERCISE
ANY OR ALL OF THE FOLLOWING RIGHTS, WHICH EACH PLEDGOR HEREBY AGREES TO BE
COMMERCIALLY REASONABLE:


 

(I)            TO RECEIVE ALL AMOUNTS PAYABLE IN RESPECT OF THE COLLATERAL
OTHERWISE PAYABLE UNDER SECTION 6 HEREOF TO SUCH PLEDGOR;

 

(II)           TO TRANSFER ALL OR ANY PART OF THE COLLATERAL INTO THE PLEDGEE’S
NAME OR THE NAME OF ITS NOMINEE OR NOMINEES;

 

(III)          TO ACCELERATE ANY PLEDGED NOTE WHICH MAY BE ACCELERATED IN
ACCORDANCE WITH ITS TERMS, AND TAKE ANY OTHER LAWFUL ACTION TO COLLECT UPON ANY
PLEDGED NOTE (INCLUDING, WITHOUT LIMITATION, TO MAKE ANY DEMAND FOR PAYMENT
THEREON);

 

(IV)          TO VOTE ALL OR ANY PART OF THE COLLATERAL (WHETHER OR NOT
TRANSFERRED INTO THE NAME OF THE PLEDGEE) AND GIVE ALL CONSENTS, WAIVERS AND
RATIFICATIONS IN RESPECT OF THE COLLATERAL AND OTHERWISE ACT WITH RESPECT
THERETO AS THOUGH IT WERE THE OUTRIGHT OWNER THEREOF (EACH PLEDGOR HEREBY
IRREVOCABLY CONSTITUTING AND APPOINTING THE PLEDGEE THE PROXY AND
ATTORNEY-IN-FACT OF SUCH PLEDGOR, WITH FULL POWER OF SUBSTITUTION TO DO SO);

 

(V)           AT ANY TIME OR FROM TIME TO TIME TO SELL, ASSIGN AND DELIVER, OR
GRANT OPTIONS TO PURCHASE, ALL OR ANY PART OF THE COLLATERAL, OR ANY INTEREST
THEREIN, AT ANY PUBLIC OR PRIVATE SALE, WITHOUT DEMAND OF PERFORMANCE,
ADVERTISEMENT OR NOTICE OF INTENTION TO SELL OR OF THE TIME OR PLACE OF SALE OR
ADJOURNMENT THEREOF OR TO REDEEM OR OTHERWISE (ALL OF WHICH ARE HEREBY WAIVED BY
EACH PLEDGOR), FOR CASH, ON CREDIT OR FOR OTHER PROPERTY, FOR IMMEDIATE OR
FUTURE DELIVERY WITHOUT ANY ASSUMPTION OF CREDIT RISK, AND FOR SUCH PRICE OR
PRICES AND ON SUCH TERMS AS THE PLEDGEE IN ITS ABSOLUTE DISCRETION MAY
DETERMINE; PROVIDED THAT AT LEAST 10 DAYS’ NOTICE OF THE TIME AND PLACE OF ANY
SUCH SALE SHALL BE GIVEN TO SUCH PLEDGOR. THE PLEDGEE SHALL NOT BE OBLIGATED TO
MAKE SUCH SALE OF COLLATERAL REGARDLESS OF WHETHER ANY SUCH NOTICE OF SALE HAS
THERETOFORE BEEN GIVEN. EACH PURCHASER AT ANY SUCH SALE SHALL HOLD THE PROPERTY
SO SOLD ABSOLUTELY FREE FROM ANY CLAIM OR RIGHT ON THE PART OF EACH PLEDGOR, AND
EACH PLEDGOR HEREBY WAIVES AND RELEASES TO THE FULLEST EXTENT PERMITTED BY LAW
ANY RIGHT OR EQUITY OF REDEMPTION WITH RESPECT TO THE COLLATERAL, WHETHER BEFORE
OR AFTER SALE HEREUNDER, ALL RIGHTS, IF ANY, OF MARSHALLING THE COLLATERAL AND
ANY OTHER SECURITY FOR THE OBLIGATIONS OR OTHERWISE, AND ALL RIGHTS, IF ANY, OF
STAY AND/OR APPRAISAL WHICH IT NOW HAS OR MAY AT ANY TIME IN THE FUTURE HAVE
UNDER RULE OF LAW OR STATUTE NOW EXISTING OR HEREAFTER ENACTED. AT ANY SUCH
SALE, UNLESS PROHIBITED BY APPLICABLE LAW, THE PLEDGEE ON BEHALF OF ALL SECURED
CREDITORS (OR CERTAIN OF THEM) MAY BID FOR AND PURCHASE (BY BIDDING IN
OBLIGATIONS OR OTHERWISE) ALL OR ANY PART OF THE COLLATERAL SO SOLD FREE FROM
ANY SUCH RIGHT OR EQUITY OF REDEMPTION. NEITHER THE PLEDGEE NOR ANY OTHER
SECURED CREDITOR SHALL BE LIABLE FOR FAILURE TO COLLECT OR REALIZE UPON ANY OR
ALL OF THE COLLATERAL OR FOR ANY DELAY IN SO DOING NOR SHALL ANY OF THEM BE
UNDER ANY OBLIGATION TO TAKE ANY ACTION WHATSOEVER WITH REGARD THERETO; AND

 

(VI)          TO SET-OFF ANY AND ALL COLLATERAL AGAINST ANY AND ALL OBLIGATIONS,
AND TO WITHDRAW ANY AND ALL CASH OR OTHER COLLATERAL FROM ANY AND ALL COLLATERAL
ACCOUNTS AND TO APPLY SUCH CASH AND OTHER COLLATERAL TO THE PAYMENT OF ANY AND
ALL OBLIGATIONS.

 

19

--------------------------------------------------------------------------------



 


8.             REMEDIES, ETC. CUMULATIVE. EACH RIGHT, POWER AND REMEDY OF THE
PLEDGEE PROVIDED FOR IN THIS AGREEMENT OR IN ANY OTHER SECURED DEBT AGREEMENT,
OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY OR BY STATUTE SHALL BE
CUMULATIVE AND CONCURRENT AND SHALL BE IN ADDITION TO EVERY OTHER SUCH RIGHT,
POWER OR REMEDY. THE EXERCISE OR BEGINNING OF THE EXERCISE BY THE PLEDGEE OR ANY
OTHER SECURED CREDITOR OF ANY ONE OR MORE OF THE RIGHTS, POWERS OR REMEDIES
PROVIDED FOR IN THIS AGREEMENT OR IN ANY OTHER SECURED DEBT AGREEMENT OR NOW OR
HEREAFTER EXISTING AT LAW OR IN EQUITY OR BY STATUTE OR OTHERWISE SHALL NOT
PRECLUDE THE SIMULTANEOUS OR LATER EXERCISE BY THE PLEDGEE OR ANY OTHER SECURED
CREDITOR OF ALL SUCH OTHER RIGHTS, POWERS OR REMEDIES, AND NO FAILURE OR DELAY
ON THE PART OF THE PLEDGEE OR ANY OTHER SECURED CREDITOR TO EXERCISE ANY SUCH
RIGHT, POWER OR REMEDY SHALL OPERATE AS A WAIVER THEREOF. UNLESS OTHERWISE
REQUIRED BY THE RESPECTIVE SECURED DEBT AGREEMENTS, NO NOTICE TO OR DEMAND ON
ANY PLEDGOR IN ANY CASE SHALL ENTITLE SUCH PLEDGOR TO ANY OTHER OR FURTHER
NOTICE OR DEMAND IN SIMILAR OTHER CIRCUMSTANCES OR CONSTITUTE A WAIVER OF ANY OF
THE RIGHTS OF THE PLEDGEE OR ANY OTHER SECURED CREDITOR TO ANY OTHER OR FURTHER
ACTION IN ANY CIRCUMSTANCES WITHOUT DEMAND OR NOTICE. BY ACCEPTING THE BENEFITS
OF THIS AGREEMENT AND EACH OTHER SECURITY DOCUMENT, THE SECURED CREDITORS
EXPRESSLY ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT AND EACH OTHER SECURITY
DOCUMENT MAY BE ENFORCED ONLY BY THE ACTION OF THE PLEDGEE, ACTING UPON THE
INSTRUCTIONS OF THE REQUIRED SECURED CREDITORS, AND THAT NO OTHER SECURED
CREDITOR SHALL HAVE ANY RIGHT INDIVIDUALLY TO SEEK TO ENFORCE OR TO ENFORCE THIS
AGREEMENT OR ANY OTHER SECURITY DOCUMENT OR TO REALIZE UPON THE SECURITY TO BE
GRANTED HEREBY OR THEREBY.


 


9.             APPLICATION OF PROCEEDS.


 

(a)           All monies collected by the Pledgee upon any sale, collection or
other disposition of the Collateral pursuant to the terms of this Agreement,
together with all other monies received by the Pledgee hereunder, shall be
applied to the payment of the Obligations in the manner (and to the extent and
subject to the limitations) provided in Section 9.4 of the Security Agreement.

 

(b)           It is understood and agreed that each Pledgor shall remain liable
for its Obligations to the extent of any deficiency between the amount of
proceeds of the Collateral hereunder and the aggregate amount of the Obligations
for such Pledgor.

 


10.           PURCHASERS OF COLLATERAL. UPON ANY SALE OF THE COLLATERAL BY THE
PLEDGEE HEREUNDER (WHETHER BY VIRTUE OF THE POWER OF SALE HEREIN GRANTED,
PURSUANT TO JUDICIAL PROCESS OR OTHERWISE), THE RECEIPT OF THE PLEDGEE OR THE
OFFICER MAKING SUCH SALE OF THE PURCHASE MONEY PAID AS CONSIDERATION PURSUANT TO
SUCH SALE SHALL BE A SUFFICIENT DISCHARGE TO THE PURCHASER OR PURCHASERS OF THE
COLLATERAL SO SOLD, AND SUCH PURCHASER OR PURCHASERS SHALL NOT BE OBLIGATED TO
SEE TO THE APPLICATION OF ANY PART OF THE PURCHASE MONEY PAID OVER TO THE
PLEDGEE OR SUCH OFFICER OR BE ANSWERABLE IN ANY WAY FOR THE MISAPPLICATION OR
NONAPPLICATION THEREOF.


 


11.           INDEMNITY. EACH PLEDGOR JOINTLY AND SEVERALLY AGREES (I) TO
INDEMNIFY AND HOLD HARMLESS THE PLEDGEE, EACH OTHER SECURED CREDITOR THAT IS AN
INDEMNITOR UNDER SECTION 6 OF ANNEX N TO THE SECURITY AGREEMENT AND THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, EMPLOYEES, AGENTS AND SERVANTS (INDIVIDUALLY AN
“INDEMNITEE”, AND COLLECTIVELY, THE “INDEMNITEES”) FROM AND AGAINST ANY AND ALL
CLAIMS, DEMANDS, LOSSES, JUDGMENTS AND LIABILITIES (INCLUDING LIABILITIES FOR
PENALTIES) OF WHATSOEVER KIND OR NATURE, AND (II) TO REIMBURSE EACH INDEMNITEE
FOR ALL REASONABLE

 

20

--------------------------------------------------------------------------------


 


COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES, IN EACH CASE ARISING
OUT OF OR RESULTING FROM THIS AGREEMENT OR THE EXERCISE BY ANY INDEMNITEE OF ANY
RIGHT OR REMEDY GRANTED TO IT HEREUNDER OR UNDER ANY OTHER SECURED DEBT
AGREEMENT (BUT EXCLUDING ANY CLAIMS, DEMANDS, LOSSES, JUDGMENTS AND LIABILITIES
(INCLUDING LIABILITIES FOR PENALTIES) OR EXPENSES OF WHATSOEVER KIND OR NATURE
TO THE EXTENT INCURRED OR ARISING BY REASON OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE (AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NON-APPEALABLE DECISION)). IN NO EVENT SHALL ANY
INDEMNITEE HEREUNDER BE LIABLE, IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON ITS PART, FOR ANY MATTER OR THING IN CONNECTION WITH THIS
AGREEMENT OTHER THAN TO ACCOUNT FOR MONIES OR OTHER PROPERTY ACTUALLY RECEIVED
BY IT IN ACCORDANCE WITH THE TERMS HEREOF. IF AND TO THE EXTENT THAT THE
OBLIGATIONS OF ANY PLEDGOR UNDER THIS SECTION 11 ARE UNENFORCEABLE FOR ANY
REASON, EACH PLEDGOR HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE
PAYMENT AND SATISFACTION OF SUCH OBLIGATIONS WHICH IS PERMISSIBLE UNDER
APPLICABLE LAW. THE INDEMNITY OBLIGATIONS OF EACH PLEDGOR CONTAINED IN THIS
SECTION 11 SHALL CONTINUE IN FULL FORCE AND EFFECT NOTWITHSTANDING THE FULL
PAYMENT OF ALL OBLIGATIONS UNDER THE BANK CREDIT AGREEMENT, THE FULL REPAYMENT
OF ALL OF THE OUTSTANDING SENIOR SECURED NOTES AND ADDITIONAL SENIOR SECURED
NOTES, THE TERMINATION OF ALL HEDGE AGREEMENTS AND LETTERS OF CREDIT, AND THE
PAYMENT OF ALL OTHER OBLIGATIONS AND NOTWITHSTANDING THE DISCHARGE THEREOF.


 


12.           FURTHER ASSURANCES; POWER OF ATTORNEY.


 

(a)           Each Pledgor agrees that it will join with the Pledgee in
executing and, at such Pledgor’s own expense, file and refile under the Uniform
Commercial Code such financing statements, continuation statements and other
documents in such offices as the Pledgee (acting on its own or on the
instructions of the Required Secured Creditors) may reasonably deem necessary or
appropriate and wherever required or permitted by law in order to perfect and
preserve the Pledgee’s security interest in the Collateral hereunder and hereby
authorizes the Pledgee to file financing statements and amendments thereto
relative to all or any part of the Collateral (including, without limitation,
(x) financing statements which list the Collateral specifically and/or “all
assets” as collateral and (y) “in lieu of” financing statements) without the
signature of such Pledgor where permitted by law, and agrees to do such further
acts and things and to execute and deliver to the Pledgee such additional
conveyances, assignments, agreements and instruments as the Pledgee may
reasonably require or deem advisable to carry into effect the purposes of this
Agreement or to further assure and confirm unto the Pledgee its rights, powers
and remedies hereunder or thereunder.

 

(b)           Each Pledgor hereby appoints the Pledgee such Pledgor’s
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor or otherwise, from time to time after the occurrence
and during the continuance of an Event of Default, in the Pledgee’s discretion
to take any action and to execute any instrument which the Pledgee may
reasonably deem necessary or advisable to accomplish the purposes of this
Agreement. NONE OF PLEDGEE, SECURED CREDITORS OR THEIR RESPECTIVE AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE
TO ANY PLEDGOR FOR ANY ACT OR FAILURE TO ACT UNDER ANY SUCH POWER OF ATTORNEY OR
OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT

 

21

--------------------------------------------------------------------------------


 

JURISDICTION, NOR FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL
DAMAGES.

 


13.           THE PLEDGEE AS COLLATERAL AGENT. THE PLEDGEE WILL HOLD IN
ACCORDANCE WITH THIS AGREEMENT ALL ITEMS OF THE COLLATERAL AT ANY TIME RECEIVED
UNDER THIS AGREEMENT. IT IS EXPRESSLY UNDERSTOOD AND AGREED BY EACH SECURED
CREDITOR THAT BY ACCEPTING THE BENEFITS OF THIS AGREEMENT EACH SUCH SECURED
CREDITOR ACKNOWLEDGES AND AGREES (I) THAT THE OBLIGATIONS OF THE PLEDGEE AS
HOLDER OF THE COLLATERAL AND INTERESTS THEREIN AND WITH RESPECT TO THE
DISPOSITION THEREOF, AND OTHERWISE UNDER THIS AGREEMENT, ARE ONLY THOSE
EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN ANNEX N TO THE SECURITY AGREEMENT
AND (II) TO THE OTHER PROVISIONS OF ANNEX N TO THE SECURITY AGREEMENT. THE
PLEDGEE SHALL ACT HEREUNDER ON THE TERMS AND CONDITIONS SET FORTH HEREIN AND IN
ANNEX N TO THE SECURITY AGREEMENT.


 


14.           TRANSFER BY THE PLEDGORS. NO PLEDGOR WILL SELL OR OTHERWISE
DISPOSE OF, GRANT ANY OPTION WITH RESPECT TO, OR MORTGAGE, PLEDGE OR OTHERWISE
ENCUMBER ANY OF THE COLLATERAL OR ANY INTEREST THEREIN (EXCEPT IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT AND THE OTHER SECURED DEBT AGREEMENTS).


 


15.           REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS.


 

(a)           Each Pledgor represents, warrants and covenants that:

 

(I)            IT IS THE LEGAL, BENEFICIAL AND RECORD OWNER OF AND HAS GOOD AND
MARKETABLE TITLE TO, ALL COLLATERAL CONSISTING OF ONE OR MORE SECURITIES,
PARTNERSHIP INTERESTS AND LIMITED LIABILITY COMPANY INTERESTS AND THAT IT HAS
SUFFICIENT INTEREST IN ALL COLLATERAL IN WHICH A SECURITY INTEREST IS PURPORTED
TO BE CREATED HEREUNDER FOR SUCH SECURITY INTEREST TO ATTACH (SUBJECT, IN EACH
CASE, TO NO PLEDGE, LIEN, MORTGAGE, HYPOTHECATION, SECURITY INTEREST, CHARGE,
OPTION, ADVERSE CLAIM OR OTHER ENCUMBRANCE WHATSOEVER, EXCEPT THE LIENS AND
SECURITY INTERESTS CREATED BY THIS AGREEMENT (OR ANY OTHER US PLEDGE AGREEMENT
THAT ENCUMBERS ANY SUCH COLLATERAL) OR PERMITTED UNDER THE RESPECTIVE SECURED
DEBT AGREEMENTS);

 

(II)           IT HAS FULL POWER, AUTHORITY AND LEGAL RIGHT TO PLEDGE ALL THE
COLLATERAL PLEDGED BY IT PURSUANT TO THIS AGREEMENT;

 

(III)          THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED
BY SUCH PLEDGOR AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF SUCH
PLEDGOR ENFORCEABLE AGAINST SUCH PLEDGOR IN ACCORDANCE WITH ITS TERMS, EXCEPT TO
THE EXTENT THAT THE ENFORCEABILITY HEREOF MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS
GENERALLY AFFECTING CREDITORS’ RIGHTS AND BY EQUITABLE PRINCIPLES (REGARDLESS OF
WHETHER ENFORCEMENT IS SOUGHT IN EQUITY OR AT LAW);

 

(IV)          EXCEPT TO THE EXTENT ALREADY OBTAINED OR MADE, NO CONSENT OF ANY
OTHER PARTY (INCLUDING, WITHOUT LIMITATION, ANY STOCKHOLDER, MEMBER, PARTNER OR
CREDITOR OF SUCH PLEDGOR OR ANY OF ITS SUBSIDIARIES) AND NO CONSENT, LICENSE,
PERMIT, APPROVAL OR AUTHORIZATION OF, EXEMPTION BY, NOTICE OR REPORT TO, OR
REGISTRATION, FILING OR DECLARATION WITH, ANY GOVERNMENTAL AUTHORITY IS REQUIRED
TO BE OBTAINED BY SUCH PLEDGOR IN

 

22

--------------------------------------------------------------------------------


 

CONNECTION WITH (A) THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT,
(B) THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT (EXCEPT AS SET FORTH IN
CLAUSE (III) ABOVE), (C) THE PERFECTION OR ENFORCEABILITY OF THE PLEDGEE’S
SECURITY INTEREST IN THE COLLATERAL OR (D) EXCEPT FOR COMPLIANCE WITH OR AS MAY
BE REQUIRED BY APPLICABLE SECURITIES LAWS, THE EXERCISE BY SUCH PLEDGEE OF ANY
OF ITS RIGHTS OR REMEDIES PROVIDED HEREIN;

 

(V)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT WILL NOT
VIOLATE ANY PROVISION OF ANY APPLICABLE LAW OR REGULATION OR OF ANY ORDER,
JUDGMENT, WRIT, AWARD OR DECREE OF ANY COURT, ARBITRATOR OR GOVERNMENTAL
AUTHORITY, DOMESTIC OR FOREIGN, APPLICABLE TO SUCH PLEDGOR, OR OF THE
CERTIFICATE OR ARTICLES OF INCORPORATION, CERTIFICATE OF FORMATION, OPERATING
AGREEMENT, LIMITED LIABILITY COMPANY AGREEMENT, PARTNERSHIP AGREEMENT OR BY-LAWS
OF SUCH PLEDGOR OR OF ANY SECURITIES ISSUED BY SUCH PLEDGOR OR ANY OF ITS
SUBSIDIARIES, OR OF ANY MORTGAGE, DEED OF TRUST, INDENTURE, LEASE, LOAN
AGREEMENT, CREDIT AGREEMENT OR OTHER CONTRACT, AGREEMENT OR INSTRUMENT OR
UNDERTAKING TO WHICH SUCH PLEDGOR OR ANY OF ITS SUBSIDIARIES IS A PARTY OR WHICH
PURPORTS TO BE BINDING UPON SUCH PLEDGOR OR ANY OF ITS SUBSIDIARIES OR UPON ANY
OF THEIR RESPECTIVE ASSETS AND WILL NOT RESULT IN THE CREATION OR IMPOSITION OF
(OR THE OBLIGATION TO CREATE OR IMPOSE) ANY LIEN OR ENCUMBRANCE ON ANY OF THE
ASSETS OF SUCH PLEDGOR OR ANY OF ITS SUBSIDIARIES EXCEPT AS CONTEMPLATED BY THE
SECURED DEBT AGREEMENTS;

 

(VI)          ALL OF THE COLLATERAL (CONSISTING OF SECURITIES, LIMITED LIABILITY
COMPANY INTERESTS OR PARTNERSHIP INTERESTS) HAS BEEN DULY AND VALIDLY ISSUED, IS
FULLY PAID AND NON-ASSESSABLE AND IS SUBJECT TO NO OPTIONS TO PURCHASE OR
SIMILAR RIGHTS;

 

(VII)         EACH OF THE PLEDGED NOTES CONSTITUTES, OR WHEN EXECUTED BY THE
OBLIGOR THEREOF WILL CONSTITUTE, THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH
OBLIGOR, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT THE
ENFORCEABILITY THEREOF MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS GENERALLY AFFECTING CREDITORS’
RIGHTS AND BY EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT
IN EQUITY OR AT LAW);

 

(VIII)        THE PLEDGE, COLLATERAL ASSIGNMENT AND DELIVERY TO THE PLEDGEE OF
THE COLLATERAL CONSISTING OF CERTIFICATED SECURITIES AND PLEDGED NOTES PURSUANT
TO THIS AGREEMENT CREATES A VALID AND PERFECTED FIRST PRIORITY SECURITY INTEREST
IN SUCH CERTIFICATED SECURITIES AND PLEDGED NOTES, AND THE PROCEEDS THEREOF,
SUBJECT TO NO PRIOR LIEN OR ENCUMBRANCE OR TO ANY AGREEMENT PURPORTING TO GRANT
TO ANY THIRD PARTY A LIEN OR ENCUMBRANCE ON THE PROPERTY OR ASSETS OF SUCH
PLEDGOR WHICH WOULD INCLUDE SUCH CERTIFICATED SECURITIES AND PLEDGED NOTES
(OTHER THAN PERMITTED LIENS) AND THE PLEDGEE IS ENTITLED TO ALL THE RIGHTS,
PRIORITIES AND BENEFITS AFFORDED BY THE UCC OR OTHER RELEVANT LAW AS ENACTED IN
ANY RELEVANT JURISDICTION TO PERFECT SECURITY INTERESTS IN RESPECT OF SUCH
COLLATERAL; AND

 

(IX)           AS OF THE DATE HEREOF “CONTROL” (AS DEFINED IN SECTION 8-106 OF
THE UCC) HAS BEEN OBTAINED BY THE PLEDGEE OVER ALL COLLATERAL CONSISTING OF
SECURITIES (INCLUDING NOTES WHICH ARE SECURITIES) WITH RESPECT TO WHICH SUCH
“CONTROL” MAY BE OBTAINED PURSUANT TO SECTION 8-106 OF THE UCC.

 

23

--------------------------------------------------------------------------------


 

(b)           Each Pledgor covenants and agrees that it will defend the
Pledgee’s right, title and security interest in and to the Securities and the
proceeds thereof against the claims and demands of all persons whomsoever, and
each Pledgor covenants and agrees that it will have like title to and right to
pledge any other property at any time hereafter pledged to the Pledgee as
Collateral hereunder and will likewise defend the right thereto and security
interest therein of the Pledgee and the other Secured Creditors.

 

(c)           Each Pledgor covenants and agrees that it will take no action
which would violate any of the terms of any Secured Debt Agreement.

 


16.           LEGAL NAMES, TYPE OF ORGANIZATION (AND WHETHER A REGISTERED
ORGANIZATION AND/OR A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,
LOCATION, ORGANIZATIONAL IDENTIFICATION NUMBERS, CHANGES THERETO, ETC. THE EXACT
LEGAL NAME OF EACH PLEDGOR, THE TYPE OF ORGANIZATION OF SUCH PLEDGOR, WHETHER OR
NOT SUCH PLEDGOR IS A REGISTERED ORGANIZATION, THE JURISDICTION OF ORGANIZATION
OF SUCH PLEDGOR, SUCH PLEDGOR’S LOCATION, THE ORGANIZATIONAL IDENTIFICATION
NUMBER (IF ANY) OF SUCH PLEDGOR, AND WHETHER OR NOT SUCH PLEDGOR IS A
TRANSMITTING UTILITY, IS LISTED ON ANNEX A HERETO FOR SUCH PLEDGOR. NO PLEDGOR
SHALL CHANGE ITS LEGAL NAME, ITS TYPE OF ORGANIZATION, ITS STATUS AS A
REGISTERED ORGANIZATION (IN THE CASE OF A REGISTERED ORGANIZATION), ITS STATUS
AS A TRANSMITTING UTILITY OR AS A PERSON WHICH IS NOT A TRANSMITTING UTILITY, AS
THE CASE MAY BE, ITS JURISDICTION OF ORGANIZATION, ITS LOCATION, OR ITS
ORGANIZATIONAL IDENTIFICATION NUMBER (IF ANY) FROM THAT USED IN ANNEX A HERETO
FOR SUCH PLEDGOR, EXCEPT THAT ANY SUCH CHANGES SHALL BE PERMITTED (SO LONG AS
NOT IN VIOLATION OF THE APPLICABLE REQUIREMENTS OF THE SECURED DEBT AGREEMENTS
AND SO LONG AS SAME DO NOT INVOLVE (X) A REGISTERED ORGANIZATION CEASING TO
CONSTITUTE SAME OR (Y) SUCH PLEDGOR CHANGING ITS JURISDICTION OF ORGANIZATION OR
LOCATION FROM THE UNITED STATES OF AMERICA OR A STATE THEREOF TO A JURISDICTION
OF ORGANIZATION OR LOCATION, AS THE CASE MAY BE, OUTSIDE THE UNITED STATES OF
AMERICA OR A STATE THEREOF) IF (I) IT SHALL HAVE GIVEN TO THE PLEDGEE NOT LESS
THAN 30 DAYS’ PRIOR WRITTEN NOTICE OF EACH CHANGE TO THE INFORMATION LISTED ON
ANNEX A HERETO FOR SUCH PLEDGOR (AS ADJUSTED FOR ANY SUBSEQUENT CHANGES THERETO
PREVIOUSLY MADE IN ACCORDANCE WITH THIS SENTENCE), TOGETHER WITH A SUPPLEMENT TO
SUCH ANNEX A WHICH SHALL CORRECT ALL INFORMATION CONTAINED THEREIN FOR SUCH
PLEDGOR, AND (II) IN CONNECTION WITH THE RESPECTIVE SUCH CHANGE OR CHANGES, IT
SHALL HAVE TAKEN ALL ACTION REASONABLY REQUESTED BY THE PLEDGEE TO MAINTAIN THE
SECURITY INTERESTS OF THE PLEDGEE IN THE COLLATERAL INTENDED TO BE GRANTED
HEREBY AT ALL TIMES FULLY PERFECTED AND IN FULL FORCE AND EFFECT. IN ADDITION,
TO THE EXTENT THAT ANY PLEDGOR DOES NOT HAVE AN ORGANIZATIONAL IDENTIFICATION
NUMBER ON THE DATE HEREOF AND LATER OBTAINS ONE, SUCH PLEDGOR SHALL PROMPTLY
THEREAFTER NOTIFY PLEDGEE OF SUCH ORGANIZATIONAL IDENTIFICATION NUMBER AND SHALL
TAKE ALL ACTIONS REASONABLY SATISFACTORY TO THE PLEDGEE TO THE EXTENT NECESSARY
TO MAINTAIN THE SECURITY INTEREST OF THE PLEDGEE IN THE COLLATERAL INTENDED TO
BE GRANTED HEREBY FULLY PERFECTED AND IN FULL FORCE AND EFFECT.


 


17.           PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. THE OBLIGATIONS OF EACH
PLEDGOR UNDER THIS AGREEMENT SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL
REMAIN IN FULL FORCE AND EFFECT WITHOUT REGARD TO, AND SHALL NOT BE RELEASED,
SUSPENDED, DISCHARGED, TERMINATED OR OTHERWISE AFFECTED BY, ANY CIRCUMSTANCE OR
OCCURRENCE WHATSOEVER (OTHER THAN TERMINATION OF THIS AGREEMENT PURSUANT TO
SECTION 19 HEREOF), INCLUDING, WITHOUT LIMITATION:

 

24

--------------------------------------------------------------------------------


 

(I)            ANY RENEWAL, EXTENSION, AMENDMENT OR MODIFICATION OF, OR ADDITION
OR SUPPLEMENT TO OR DELETION FROM ANY SECURED DEBT AGREEMENT (OTHER THAN THIS
AGREEMENT IN ACCORDANCE WITH ITS TERMS), OR ANY OTHER INSTRUMENT OR AGREEMENT
REFERRED TO THEREIN, OR ANY ASSIGNMENT OR TRANSFER OF ANY THEREOF;

 

(II)           ANY WAIVER, CONSENT, EXTENSION, INDULGENCE OR OTHER ACTION OR
INACTION UNDER OR IN RESPECT OF ANY SUCH AGREEMENT OR INSTRUMENT OR THIS
AGREEMENT (OTHER THAN A WAIVER, CONSENT OR EXTENSION WITH RESPECT TO THIS
AGREEMENT IN ACCORDANCE WITH ITS TERMS);

 

(III)          ANY FURNISHING OF ANY ADDITIONAL SECURITY TO THE PLEDGEE OR ITS
ASSIGNEE OR ANY ACCEPTANCE THEREOF OR ANY RELEASE OF ANY SECURITY BY THE PLEDGEE
OR ITS ASSIGNEE;

 

(IV)          ANY LIMITATION ON ANY PARTY’S LIABILITY OR OBLIGATIONS UNDER ANY
SUCH INSTRUMENT OR AGREEMENT OR ANY INVALIDITY OR UNENFORCEABILITY, IN WHOLE OR
IN PART, OF ANY SUCH INSTRUMENT OR AGREEMENT OR ANY TERM THEREOF; OR

 

(V)           ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION, COMPOSITION,
ADJUSTMENT, DISSOLUTION, LIQUIDATION OR OTHER LIKE PROCEEDING RELATING TO ANY
PLEDGOR OR ANY SUBSIDIARY OF ANY PLEDGOR, OR ANY ACTION TAKEN WITH RESPECT TO
THIS AGREEMENT BY ANY TRUSTEE OR RECEIVER, OR BY ANY COURT, IN ANY SUCH
PROCEEDING, WHETHER OR NOT SUCH PLEDGOR SHALL HAVE NOTICE OR KNOWLEDGE OF ANY OF
THE FOREGOING.

 


18.           REGISTRATION, ETC.


 

(a)           If an Event of Default shall have occurred and be continuing and
any Pledgor shall have received from the Pledgee a written request or requests
that such Pledgor cause any registration, qualification or compliance under any
Federal or state securities law or laws to be effected with respect to all or
any part of the Collateral consisting of Securities, Limited Liability Company
Interests or Partnership Interests, such Pledgor as soon as practicable and at
its expense will use its best efforts to cause such registration to be effected
(and be kept effective) and will use its best efforts to cause such
qualification and compliance to be effected (and be kept effective) as may be so
requested and as would permit or facilitate the sale and distribution of such
Collateral consisting of Securities, Limited Liability Company Interests or
Partnership Interests, including, without limitation, registration under the
Securities Act of 1933, as then in effect (or any similar statute then in
effect), appropriate qualifications under applicable blue sky or other state
securities laws and appropriate compliance with any other governmental
requirements; provided, that the Pledgee shall furnish to such Pledgor such
information regarding the Pledgee as such Pledgor may request in writing and as
shall be required in connection with any such registration, qualification or
compliance. Each Pledgor will cause the Pledgee to be kept reasonably advised in
writing as to the progress of each such registration, qualification or
compliance and as to the completion thereof, will furnish to the Pledgee such
number of prospectuses, offering circulars and other documents incident thereto
as the Pledgee from time to time may reasonably request, and will indemnify, to
the extent permitted by law, the Pledgee and all other Secured Creditors
participating in the distribution of such Collateral consisting of Securities,

 

25

--------------------------------------------------------------------------------


 

Limited Liability Company Interests or Partnership Interests against all claims,
losses, damages and liabilities caused by any untrue statement (or alleged
untrue statement) of a material fact contained therein (or in any related
registration statement, notification or the like) or by any omission (or alleged
omission) to state therein (or to any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same may have been caused by an untrue statement or omission based upon
information furnished in writing to such Pledgor by the Pledgee expressly for
use therein.

 

(b)           If at any time when the Pledgee shall determine to exercise its
right to sell all or any part of the Collateral consisting of Securities,
Limited Liability Company Interests or Partnership Interests pursuant to Section
7 hereof, and such Collateral or the part thereof to be sold shall not, for any
reason whatsoever, be effectively registered under the Securities Act of 1933,
as then in effect, the Pledgee may, in its sole and absolute discretion, sell
such Collateral or part thereof by private sale in such manner and under such
circumstances as the Pledgee may deem necessary or advisable in order that such
sale may legally be effected without such registration. Without limiting the
generality of the foregoing, in any such event the Pledgee, in its sole and
absolute discretion: (i) may proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Collateral or
part thereof shall have been filed under such Securities Act; (ii) may approach
and negotiate with a single possible purchaser to effect such sale; and (iii)
may restrict such sale to a purchaser who will represent and agree that such
purchaser is purchasing for its own account, for investment, and not with a view
to the distribution or sale of such Collateral or part thereof. In the event of
any such sale, the Pledgee shall incur no responsibility or liability for
selling all or any part of the Collateral at a price which the Pledgee, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might be realized if the sale were deferred until the registration as aforesaid.

 


19.           TERMINATION; RELEASE.


 

(a)           After the Termination Date, this Agreement and the security
interest created hereby shall terminate (provided that all indemnities set forth
herein including, without limitation, in Section 11 hereof and in Section 6 of
Annex N to the Security Agreement shall survive any such termination) and the
Pledgee, at the request and expense of the respective Pledgor, will execute and
deliver to such Pledgor a proper instrument or instruments acknowledging the
satisfaction and termination of this Agreement (including, without limitation,
UCC termination statements and instruments of satisfaction, discharge and/or
reconveyance), and will duly assign, transfer and deliver to such Pledgor
(without recourse and without any representation or warranty) such of the
Collateral as may be in the possession of the Pledgee and as has not theretofore
been sold or otherwise applied or released pursuant to this Agreement, together
with any monies at the time held by the Pledgee or any of its sub-agents
hereunder and, with respect to any Collateral consisting of an Uncertificated
Security (other than an Uncertificated Security credited on the books of a
Clearing Corporation or a Securities Intermediary), a Partnership Interest or a
Limited Liability Company Interest, a termination of the

 

26

--------------------------------------------------------------------------------


 

agreement relating thereto executed and delivered by the issuer of such
Uncertificated Security pursuant to Section 3.2(a)(ii) hereof or by the
respective partnership or limited liability company pursuant to Section
3.2(a)(iv) hereof; provided, however, at such time as (x) all Bank Credit
Document Obligations have been paid in full in cash in accordance with the terms
thereof and all Commitments and Letters of Credit under the Bank Credit
Agreement have been terminated or (y) each of the Bank Lender Creditors and the
Other Creditors have released their Liens on all of the Collateral then, in
either case, this Agreement and the security interests created hereby shall
terminate (provided that all indemnities set forth herein (including, without
limitation, in Section 11 hereof) and in Section 6 of Annex N to the Security
Agreement shall survive such termination) unless, in the case of preceding
clause (x), any Event of Default under either the Note Credit Agreement or the
Senior Secured Note Indenture exists as of the date on which the Bank Credit
Document Obligations are repaid in full and terminated as described in such
clause (x), in which case the security interests created under this Agreement in
favor of the Note Lender Creditors and the Second Lien Creditors will not be
released except to the extent the Collateral or any portion thereof was disposed
of in order to repay the First Lien Obligations (although the security interests
created in favor of the Note Lender Creditors and the Second Lien Creditors will
be released when such Event of Default and all other Events of Default under the
Note Credit Agreement and the Senior Secured Note Indenture cease to exist).

 

(b)           In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Credit Party) in connection with a sale or
disposition permitted by the respective Secured Debt Agreements or is otherwise
released at the direction of the Required Secured Creditors, and the proceeds of
such sale or disposition (or from such release) are applied in accordance with
the terms of the respective Secured Debt Agreement, as the case may be, to the
extent required to be so applied, the Pledgee, at the request and expense of
such Pledgor, will duly assign, transfer and deliver to such Pledgor (without
recourse and without any representation or warranty) such of the Collateral as
is then being (or has been) so sold or released and as may be in possession of
the Pledgee and has not theretofore been released pursuant to this Agreement
and, to the extent requested by such Pledgor, deliver, at such Pledgor’s
expense, appropriate UCC termination statements and instruments of satisfaction,
discharge and or reconveyance, as the case may be.

 

(c)           At any time that any Pledgor desires that Collateral be released
as provided in the foregoing Section 19(a) or (b) hereof, such Pledgor shall
deliver to the Pledgee a certificate signed by a principal executive officer of
such Pledgor stating that the release of the respective Collateral is permitted
pursuant to Section 19(a) or (b) hereof. If reasonably requested by the Pledgee
(although the Pledgee shall have no obligation to make any such request), the
relevant Pledgor shall furnish appropriate legal opinions (from counsel
reasonably acceptable to the Pledgee) to the effect set forth in the immediately
preceding sentence.

 

(d)           The Pledgee shall have no liability whatsoever to any Secured
Creditor as the result of any release of Collateral by it as permitted (or which
the Pledgee in the absence of gross negligence or willful misconduct (as
determined by a court of competent

 

27

--------------------------------------------------------------------------------


 

jurisdiction in a final and non-appealable decision) believes to be permitted)
by this Section 19.

 

(e)           Without limiting the foregoing provisions of this Section 19, to
the extent applicable following the qualification of the Senior Secured Note
Indenture under the Trust Indenture Act (but only insofar as this Agreement
applies to the Second Lien Creditors), (i) the Pledgors shall comply with
Section 314(d) of the Trust Indenture Act in connection with the release of
property or Liens hereunder and (ii) the parties hereto agree that if any
amendments to this Agreement or any other Security Document are required in
order to comply with the provisions of the Trust Indenture Act, such parties
shall cooperate and act in good faith to effect such amendments as promptly as
practicable.

 

(f)            Without limiting the foregoing provisions of this Section 19, to
the extent applicable following the qualification of the Note Credit Agreement
under the Trust Indenture Act (but only insofar as this Agreement applies to the
Note Lender Creditors), (i) the Pledgors shall comply with Section 314(d) of the
Trust Indenture Act in connection with the release of property or Liens
hereunder and (ii) the parties hereto agree that if any amendments to this
Agreement or any other Security Document are required in order to comply with
the provisions of the Trust Indenture Act, such parties shall cooperate and act
in good faith to effect such amendments as promptly as practicable.

 


20.           NOTICES, ETC. ALL NOTICES AND COMMUNICATIONS HEREUNDER SHALL BE IN
WRITING AND SENT OR DELIVERED BY MAIL, TELEGRAPH, TELECOPY, CABLE OR OVERNIGHT
COURIER SERVICE AND ALL SUCH NOTICES AND COMMUNICATIONS SHALL, WHEN MAILED,
TELEGRAPHED, TELECOPIED, OR CABLED OR SENT BY OVERNIGHT COURIER, BE EFFECTIVE
WHEN DELIVERED TO THE PERSON TO WHOM SUCH NOTICE OR COMMUNICATION IS ADDRESSED,
EXCEPT THAT NOTICES AND COMMUNICATIONS TO THE PLEDGEE OR ANY PLEDGOR SHALL NOT
BE EFFECTIVE UNTIL RECEIVED BY THE PLEDGEE OR SUCH PLEDGOR, AS THE CASE MAY BE.
ALL SUCH NOTICES AND OTHER COMMUNICATIONS SHALL BE ADDRESSED AS FOLLOWS:


 

(a)           if to any Pledgor, at:

 

1600 Smith Street, 24th Floor

Houston, TX 77002

Attention:              Vice-President and General Counsel

Telephone No.: (832) 366-2316

Telecopier No.: (832) 366-2586

 

(b)           if to the Pledgee, at:

 

General Electric Capital Corporation

335 Madison Avenue

New York, New York 10017

ATTN: RPP Account Officer

Fax:  (212) 370-8767

 

28

--------------------------------------------------------------------------------


 

with a copy to:

 

General Electric Capital Corporation

201 Merritt 7

Norwalk, Connecticut 06851

ATTN: Corporate Counsel

Global Sponsor Finance

Fax: (203) 956-4216

 


(C)           IF TO ANY BANK LENDER CREDITOR (OTHER THAN THE PLEDGEE), AT SUCH
ADDRESS AS SUCH BANK LENDER CREDITOR SHALL HAVE SPECIFIED IN THE BANK CREDIT
AGREEMENT;


 


(D)           IF TO ANY OTHER CREDITOR, AT SUCH ADDRESS AS SUCH OTHER CREDITOR
SHALL HAVE SPECIFIED IN WRITING TO HOLDINGS AND THE PLEDGEE;


 


(E)           IF TO THE SENIOR SECURED NOTES TRUSTEE OR ANY OTHER SECOND LIEN
CREDITOR, AT:


 

Deutsche Bank Trust Company Americas

Corporate Trust and Agency Services

280 Park Avenue

New York, New York 10017

Attention:              Dorothy Robinson

Telephone No.: (212) 454-4274

Telecopier No.: (212) 454-2223

 


(F)            IF TO THE ADDITIONAL SENIOR SECURED NOTES TRUSTEE OR ANY OTHER
NOTE LENDER CREDITOR, AT:


 

The Bank of New York

101 Barclay Street – 8W

New York, NY 18026

Attention: Corporate Trust Division

Telephone No.: (212) 815-4799

Telecopier No.: (212) 815-5707

 

or at such address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.

 


21.           PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER.


 

(a)           Nothing herein shall be construed to make the Pledgee or any other
Secured Creditor liable as a member of any limited liability company or
partnership and neither the Pledgee nor any other Secured Creditor by virtue of
this Agreement or otherwise (except as referred to in the following sentence)
shall have any of the duties, obligations or liabilities of a member of any
limited liability company or partnership. The

 

29

--------------------------------------------------------------------------------


 

parties hereto expressly agree that, unless the Pledgee shall become the
absolute owner of Collateral consisting of a Limited Liability Company Interest
or Partnership Interest pursuant hereto, this Agreement shall not be construed
as creating a partnership or joint venture among the Pledgee, any other Secured
Creditor and/or any Pledgor.

 

(b)           Except as provided in the last sentence of paragraph (a) of this
Section 21, the Pledgee, by accepting this Agreement, did not intend to become a
member of any limited liability company or partnership or otherwise be deemed to
be a co-venturer with respect to any Pledgor or any limited liability company or
partnership either before or after an Event of Default shall have occurred. The
Pledgee shall have only those powers set forth herein and the Secured Creditors
shall assume none of the duties, obligations or liabilities of a member of any
limited liability company or partnership or any Pledgor except as provided in
the last sentence of paragraph (a) of this Section 21.

 

(c)           The Pledgee and the other Secured Creditors shall not be obligated
to perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.

 

(d)           The acceptance by the Pledgee of this Agreement, with all the
rights, powers, privileges and authority so created, shall not at any time or in
any event obligate the Pledgee or any other Secured Creditor to appear in or
defend any action or proceeding relating to the Collateral to which it is not a
party, or to take any action hereunder or thereunder, or to expend any money or
incur any expenses or perform or discharge any obligation, duty or liability
under the Collateral.

 


22.           WAIVER; AMENDMENT. EXCEPT AS CONTEMPLATED IN SECTION 25 HEREOF,
NONE OF THE TERMS AND CONDITIONS OF THIS AGREEMENT MAY BE AMENDED, CHANGED,
WAIVED, DISCHARGED OR TERMINATED IN ANY MANNER WHATSOEVER EXCEPT IN ACCORDANCE
WITH THE TERMS OF THE SECURITY AGREEMENT.


 


23.           MISCELLANEOUS. THIS AGREEMENT SHALL CREATE A CONTINUING SECURITY
INTEREST IN THE COLLATERAL AND SHALL (I) REMAIN IN FULL FORCE AND EFFECT,
SUBJECT TO RELEASE AND/OR TERMINATION AS SET FORTH IN SECTION 19 HEREOF, (II) BE
BINDING UPON EACH PLEDGOR, ITS SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT
NO PLEDGOR SHALL ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER (A) TO ANY
NETHERLANDS CREDIT PARTY (AS DEFINED IN THE BANK CREDIT AGREEMENT) OR (B)
WITHOUT THE PRIOR WRITTEN CONSENT OF THE PLEDGEE AND OTHERWISE IN ACCORDANCE
WITH THE TERMS OF THE RESPECTIVE SECURED DEBT AGREEMENTS, AND (III) INURE,
TOGETHER WITH THE RIGHTS AND REMEDIES OF THE PLEDGEE HEREUNDER, TO THE BENEFIT
OF THE PLEDGEE, THE OTHER SECURED CREDITORS AND THEIR RESPECTIVE SUCCESSORS,
TRANSFEREES AND ASSIGNS. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK. THE HEADINGS OF THE
SEVERAL SECTIONS AND SUBSECTIONS IN THIS AGREEMENT ARE FOR PURPOSES OF REFERENCE
ONLY AND SHALL NOT LIMIT OR DEFINE THE MEANING HEREOF. THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, BUT
ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE INSTRUMENT. IN THE EVENT THAT ANY
PROVISION OF THIS AGREEMENT SHALL PROVE TO BE INVALID OR UNENFORCEABLE, SUCH
PROVISION SHALL BE DEEMED TO BE SEVERABLE FROM THE OTHER PROVISIONS OF THIS
AGREEMENT WHICH SHALL REMAIN BINDING

 

30

--------------------------------------------------------------------------------


 


ON ALL PARTIES HERETO. PLEDGEE MAY EXECUTE ANY OF ITS DUTIES HEREUNDER BY OR
THROUGH AGENTS OR EMPLOYEES AND SHALL BE ENTITLED TO ADVICE OF COUNSEL
CONCERNING ALL MATTERS PERTAINING TO ITS DUTIES HEREUNDER. NEITHER PLEDGEE, NOR
ANY OF ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR COUNSEL SHALL BE
LIABLE FOR ANY ACTION LAWFULLY TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM
HEREUNDER OR IN CONNECTION HEREWITH, EXCEPT FOR ITS OR THEIR OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION.


 


24.           WAIVER OF JURY TRIAL. EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


 


25.           ADDITIONAL PLEDGORS. IT IS UNDERSTOOD AND AGREED THAT ANY
SUBSIDIARY OF HOLDINGS THAT IS REQUIRED TO EXECUTE A COUNTERPART OF THIS
AGREEMENT AFTER THE DATE HEREOF PURSUANT TO THE REQUIREMENTS OF THE RESPECTIVE
SECURED DEBT AGREEMENTS SHALL AUTOMATICALLY BECOME A PLEDGOR HEREUNDER BY
EXECUTING A COUNTERPART HEREOF AND DELIVERING THE SAME TO THE PLEDGEE.


 


26.           RECOURSE. THIS AGREEMENT IS MADE WITH FULL RECOURSE TO THE
PLEDGORS AND PURSUANT TO AND UPON ALL THE REPRESENTATIONS, WARRANTIES, COVENANTS
AND AGREEMENTS ON THE PART OF THE PLEDGORS CONTAINED HEREIN AND IN THE OTHER
SECURED DEBT AGREEMENTS AND OTHERWISE IN WRITING IN CONNECTION HEREWITH OR
THEREWITH.


 


27.           LIMITED OBLIGATIONS.


 

(a)           It is the desire and intent of each Pledgor and the Secured
Creditors that this Agreement shall be enforced against each Pledgor to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Notwithstanding anything to the
contrary contained herein, in furtherance of the foregoing, it is noted that the
obligations of each Pledgor that is a Subsidiary of RPP USA and which has
executed a guaranty of the Obligations pursuant to a Secured Debt Agreement, the
obligations of such Subsidiary thereunder may have been limited as provided
therein.

 

(b)           To the extent not otherwise provided in a guaranty given by a
Pledgor in respect of the Second Lien Obligations, each Pledgor, other than
Holdings, RPP USA, US Finance Corp. and any other Subsidiary of Holdings that is
not also a Subsidiary of RPP USA (collectively, the “second lien pledgors”), the
Senior Secured Notes Trustee and each other Second Lien Creditor hereby confirm
that it is the intention of all such Persons that the grant of the security
interest hereunder by the second lien pledgors with respect to the Second Lien
Obligations and the Second Lien Obligations of each such second lien pledgor
hereunder not constitute a fraudulent transfer or conveyance for purposes of any
bankruptcy law (as hereinafter defined), the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state law
to the extent applicable to this Agreement and the Second Lien Obligations of
the second lien pledgors hereunder. To effectuate the foregoing intention, the
Senior Secured Notes Trustee, the other Second Lien Creditors and the second
lien pledgors

 

31

--------------------------------------------------------------------------------


 

hereby irrevocably agree that the Second Lien Obligations of the second lien
pledgors hereunder at any time shall be limited to the maximum amount (after
taking into account any guaranty of the First Lien Obligations by the second
lien pledgors) as will result in the Second Lien Obligations of the second lien
pledgors hereunder not constituting a fraudulent transfer or conveyance. For
purposes hereof, “bankruptcy law” means any proceeding of the type referred to
in Section 6.1(vi) or (vii) of the Senior Secured Note Indenture or Title 11,
US. Code, or any similar foreign, federal or state law for the relief of
debtors.

 

(c)           To the extent not otherwise provided in a guaranty given by a
Pledgor in respect of the First Lien Obligations in favor of the Note Lender
Creditors only, each Pledgor, other than Holdings, RPP USA, US Finance Corp. and
any other Subsidiary of Holdings that is not also a Subsidiary of RPP USA
(collectively, the “note lien pledgors”), the Additional Senior Secured Notes
Trustee and each other Note Lender Creditor hereby confirm that it is the
intention of all such Persons that the grant of the security interest hereunder
by the note lien pledgors with respect to such First Lien Obligations only and
such First Lien Obligations of each such note lien pledgor hereunder does not
constitute a fraudulent transfer or conveyance for purposes of any bankruptcy
law (as hereinafter defined), the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Agreement and such First Lien Obligations only of the
note lien pledgors hereunder. To effectuate the foregoing intention, the
Additional Senior Secured Notes Trustee, the other Note Lender Creditors and the
note lien pledgors hereby irrevocably agree that the First Lien Obligations of
the note lien pledgors hereunder in favor of the Note Lender Creditors only, at
any time shall be limited to the maximum amount (after taking into account any
guaranty of the other First Lien Obligations by the note lien pledgors) as will
result in such First Lien Obligations of the note lien pledgors hereunder in
favor of the Note Lender Creditors only, not constituting a fraudulent transfer
or conveyance. For purposes hereof, “bankruptcy law” means any proceeding of the
type referred to in Section 6.1(vi) or (vii) of the Note Credit Agreement or
title 11, U.S. Code, or any similar foreign, federal or state law for the relief
of debtors.

 

* * * *

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Pledgor, the Pledgee and the Senior Secured Notes
Trustee have caused this Agreement to be executed by their duly elected officers
duly authorized as of the date first above written.

 

 

RESOLUTION PERFORMANCE PRODUCTS

 

INC., as a Pledgor

 

 

 

 

 

By:

/s/ Thomas Bausch

 

 

 

Title: Treasurer

 

 

 

 

 

RESOLUTION PERFORMANCE PRODUCTS

 

LLC, as a Pledgor

 

 

 

 

 

By:

/s/ Thomas Bausch

 

 

 

Title: Treasurer

 

 

 

 

 

RPP CAPITAL CORPORATION,

 

as a Pledgor

 

 

 

 

 

By:

/s/ Thomas Bausch

 

 

 

Title: Treasurer

 

[Signature Page to Second Amended and Restated US Pledge Agreement]

 

33

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Collateral Agent and
Pledgee

 

 

 

 

 

By:

    /s/ Kimberly A. Massa

 

 

Name:

 

Title:

 

 

The undersigned as “Required Secured Creditors”
hereby consent to the foregoing amendment and
restatement of the Original Pledge Agreement

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

By:

/s/ Kimberly A. Massa

 

 

Its Duly Authorized Signatory

 

[Signature Page to Second Amended and Restated US Pledge Agreement]

 

34

--------------------------------------------------------------------------------


 

ANNEX G

 

AGREEMENT REGARDING UNCERTIFICATED SECURITIES LIMITED LIABILITY

 

COMPANY INTERESTS AND PARTNERSHIP INTERESTS

 

AGREEMENT (as amended, modified or supplemented from time to time, this
“Agreement”), dated as of              ,       , among each of the undersigned
pledgors (each a “Pledgor” and, collectively, the “Pledgors”),                 ,
not in its individual capacity but solely as Collateral Agent (the “Pledgee”),
and             , as the issuer of the Uncertificated Securities, Limited
Liability Company Interests and/or Partnership Interests (each as defined below)
(the “Issuer”).

 

W I T N E S S E T H :

 

WHEREAS, each Pledgor and the Pledgee are entering into a US Pledge Agreement,
dated as of November 14, 2000, as amended and restated as of April 9, 2003, as
further amended as of December 22, 2003, and as further amended and restated as
of the Second Restatement Effective Date (as so amended and restated and as the
same may be further amended, restated, modified and/or supplemented from time to
time, the “Pledge Agreement”), under which, among other things, in order to
secure the payment of the Obligations (as defined in the Pledge Agreement), each
Pledgor will pledge to the Pledgee for the benefit of the Secured Creditors (as
defined in the Pledge Agreement), and grant a security interest in favor of the
Pledgee for the benefit of the Secured Creditors in, all of the right, title and
interest of such Pledgor in and to any and all (1) “uncertificated securities”
(as defined in Section 8-102(a)(18) of the Uniform Commercial Code, as adopted
in the State of New York) (“Uncertificated Securities”), (2) Partnership
Interests (as defined in the Pledge Agreement) and (3) Limited Liability Company
Interests (as defined in the Pledge Agreement), in each case issued from time to
time by the Issuer, whether now existing or hereafter from time to time acquired
by such Pledgor (with all of such Uncertificated Securities, Partnership
Interests and Limited Liability Company Interests being herein collectively
called the “Issuer Pledged Interests”); and

 

WHEREAS, each Pledgor desires the Issuer to enter into this Agreement in order
to perfect the security interest of the Pledgee under the Pledge Agreement in
the Issuer Pledged Interests, to vest in the Pledgee control of the Issuer
Pledge Interests and to provide for the rights of the parties under this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.             Each Pledgor hereby irrevocably authorizes and directs the
Issuer, and the Issuer hereby agrees, to comply with any and all instructions
and orders originated by the Pledgee (and its successors and assigns) regarding
any and all of the Issuer Pledged Interests without the further consent by the
registered owner (including the respective Pledgor), and not to comply with any
instructions or orders regarding any or all of the Issuer Pledged Interests
originated by any person or entity other than the Pledgee (and its successors
and assigns) or a court of competent jurisdiction.

 

35

--------------------------------------------------------------------------------


 

2.             The Issuer hereby certifies that (i) no notice of any security
interest, lien or other encumbrance or claim affecting the Issuer Pledged
Interests (other than the security interest of the Pledgee) has been received by
it, and (ii) the security interest of the Pledgee in the Issuer Pledged
Interests has been registered in the books and records of the Issuer.

 

3.             The Issuer hereby represents and warrants that (i) the pledge by
the Pledgors of, and the granting by the Pledgors of a security interest in, the
Issuer Pledged Interests to the Pledgee, for the benefit of the Secured
Creditors, does not violate the charter, by-laws, partnership agreement,
membership agreement or any other agreement governing the Issuer or the Issuer
Pledged Interests, and (ii) the Issuer Pledged Interests are fully paid and
nonassessable.

 

4.             All notices, statements of accounts, reports, prospectuses,
financial statements and other communications to be sent to any Pledgor by the
Issuer in respect of the Issuer will also be sent to the Pledgee at the
following address:

 

General Electric Capital Corporation

335 Madison Avenue

New York, New York 10017

ATTN: RPP Account Officer

Fax:  (212) 370-8767

 

with a copy to:

 

General Electric Capital Corporation

201 Merritt 7

Norwalk, Connecticut 06851

ATTN: Corporate Counsel

Global Sponsor Finance

Fax: (203) 956-4216

 

5.             Until the Pledgee shall have delivered written notice to the
Issuer that all of the Obligations have been paid in full and this Agreement is
terminated, the Issuer, upon written request by the Pledgee, will send any and
all redemptions, distributions, interest or other payments in respect of the
Issuer Pledged Interests from the Issuer for the account of the Pledgor only by
wire transfers to such account as the Pledgee shall instruct.

 

6.             Except as expressly provided otherwise in Sections 4 and 5
hereof, all notices, instructions, orders and communications hereunder shall be
sent or delivered by mail, telex, telecopy or overnight courier service and all
such notices and communications shall, when mailed, telexed, telecopied or sent
by overnight courier, be effective when deposited in the mails or delivered to
the overnight courier, prepaid and properly addressed for delivery on such or
the next Business Day, or sent by telex or telecopier, except that notices and
communications to the Pledgee shall not be effective until received by the
Pledgee. All notices and other communications shall be in writing and addressed
as follows:

 

if to any Pledgor, at:

 

36

--------------------------------------------------------------------------------


 

1600 Smith Street, 24th Floor

Houston, Texas 77002

Attention:              Vice-President and General Counsel

Telephone No.: (832) 366-2316

Telecopier No.: (832) 366-2586

 

if to the Pledgee, at:

 

General Electric Capital Corporation

335 Madison Avenue

New York, New York 10017

ATTN: RPP Account Officer

Fax: (212) 370-8767

 

with a copy to:

 

General Electric Capital Corporation

201 Merritt 7

Norwalk, Connecticut 06851

ATTN: Corporate Counsel

Global Sponsor Finance

Fax: (203) 956-4216

 

if to the Issuer, at:

 

 

Attention:               

Telephone No.:           

Telecopier No.:             

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

 

7.             This Agreement shall be binding upon the successors and assigns
of each Pledgor and the Issuer and shall inure to the benefit of and be
enforceable by the Pledgee and its successors and assigns. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument. In the event that any provision of
this Agreement shall prove to be invalid or unenforceable, such provision shall
be deemed to be severable from the other provisions of this Agreement which
shall remain binding on all parties hereto. None of the terms and conditions of
this Agreement may be changed, waived, modified

 

37

--------------------------------------------------------------------------------


 

or varied in any manner whatsoever except in writing signed by the Pledgee, the
Issuer and any Pledgor which at such time owns any Issuer Pledged Interests.

 

8.             This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to its principles of
conflict of laws.

 

*              *              *              *

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

PLEDGOR

 

By:

 

 

 

Name:

 

Title:

 

 

 

PLEDGEE

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Collateral Agent and
Pledgee

 

 

 

 

 

By:

 

 

 

 

Title: Its Duly Authorized Signatory

 

 

ISSUER

 

 

By:

 

 

 

Name:

 

Title:

 

39

--------------------------------------------------------------------------------